1:18-cv-01412-JES-JEH # 32-2   Page 1 of 59
                                                                  E-FILED
                                       Friday, 05 March, 2021 04:12:25 PM
                                             Clerk, U.S. District Court, ILCD




    EXHIBIT 11
                                 1:18-cv-01412-JES-JEH # 32-2                Page 2 of 59




From:                              Sutton, Lenford <Icsutto@ilstu.edu>
Sent:                              Thursday, May 21, 2015 6:13 AM
To:                                Lugg, Elizabeth; Kyei-Blankson, Lydia; Troxel, Wendy; Renn, Dianne; Rugutt, John; Otto,
                                   Stacy; Hoff, Pamela; Hatt, Beth; hatt.beth@gmail.com; Evans-Winters, Venus; Lin, Zeng
Subject:                           RE: Proposed Sequence for EAF Research Methods Offerings


It has taken me awhile to follow this conversation, so I apologize for this delayed recommendation. I am going to
recommend that we discontinue EAF 512 Policy Analysis and Legal Research until we develop a version of the
independent study that better serves our student population. I strongly urge research faculty to begin developing a new
version of this offering using all resources available to EAF. I fully endorse Beth's suggestion to involve Lisa and Erika
from the Policy Center. The recommendation to the CAC will be done via email.

Lenford Sutton

From: Lugg, Elizabeth
Sent: Thursday, May 07, 2015 6:12 AM
To: Kyei-Blankson, Lydia; Troxel, Wendy; Renn, Dianne; Rugutt, John; Otto, Stacy; Hoff, Pamela; Hatt, Beth;
hatt.beth@gmail.com; Evans-Winters, Venus; Lin, Zeng
Cc: Sutton, Lenford
Subject: RE: Proposed Sequence for EAF Research Methods Offerings

Here is some background on 512 Policy Analysis and Legal Research. When I came here in 1996 there were two
research options —quantitative and qualitative. Quantitative was taught by our statisticians and qualitative was taught
through sociology. Changes were made to the research options to add assessment, technology and "other." The
"other" was policy analysis and legal research. At the time, students who wished to pursue that type of dissertation
were few and far between, so I just handled them through independent studies. Gradually more students appeared,
especially after P12 listed policy analysis as one of the 4 types of Ed.D. dissertations. I started to become overwhelmed
with the number of students that I was having to serve through independent studies, so Trisha decided to offer another
iteration of 512 — policy analysis and legal research. For an entire sequence, however, I still need to cover the other
topics through independent studies, which is not optimal.

Although policy analyses very often have quantitative or qualitative research imbedded in the analysis, it is neither
quantitative nor qualitative research. My suggestion, and something that I have already started to work on, is to
develop a stand-alone course or courses in a policy analysis and legal research strand to correspond with the
dissertation types already adopted by P12. Because, as stated before, quantitative and/or qualitative methods are very
often included in the policy analysis, it would necessarily need to dove-tail with the strands currently offered. In its
present form, however, 512 Policy Analysis and Legal Research is not serving the program well.

Elizabeth Timmerman Lugg, J.D., Ph.D.
Associate Professor, Education Law
College of Education
Illinois State University
Normal, IL 61790-5900
309.438.8989

"The least productive people are usually the ones who are most in favor of holding meetings." Thomas Sowell



From: Kyei-Blankson, Lydia
Sent: Thursday, May 07, 2015 2:51 AM
                                                             1                                              LUGG IDHR 63

                                                                                                         ISU 000311
                                1:18-cv-01412-JES-JEH # 32-2                 Page 3 of 59

To: Troxel, Wendy; Renn, Dianne; Rugutt, John; Otto, Stacy; Hoff, Pamela; Hatt, Beth; hatt.beth@gmail.com; Lugg,
Elizabeth; Evans-Winters, Venus; Lin, Zeng
Cc: Sutton, Lenford
Subject: Proposed Sequence for EAF Research Methods Offerings

Colleagues:

First of all, I'll like to invite Dianne to our group :-) Dianne, Wendy and I spoke and we feel we need your voice
on this as the hope is to include our Program Eval/Assessment Offerings under Research. We hope you will
honor the invitation.

Please find attached a slight revision to the document I shared at our brief meeting yesterday. The initial plan was to
have a conversation regarding the new Research/Foundations concentration . However, time was not on our side :(

As stated in the document, this is a proposal for sequencing our research methods offerings. In the document, you
will find a proposal for course title changes as well as proposed additions (additions that might help our students better
when it comes to quantitative research and also potential additions for students who might consider enrolling in the new
Research/Foundations concentration).

I have included my comments on the document in the hopes that the comments will explain dearly the proposed changes
especially where quantitative research methods is concerned. I think the collective decision was to start working
on this electronically and so please do send feedback. If you do send feedback, please do well to respond
to the whole group.

Once we have an agreed upon sequence, in the coming fall semester, we can start delving into serious conversations
regarding topics we cover, course objectives/outcomes, how we teach, and what we think needs to be covered in each
course-i.e. synch our syllabi especially where we have multiple sessions so students don't receive different
content/outcomes in the same course, and also eliminate duplication of assessments from course to course....so we can
better scaffold/build on the content from course to course for our students.

Lastly, for the purposes of scheduling for the 2015/16 academic year, please send me your teaching
assignment preferences in a separate email. Do include courses and times you prefer to teach. We say
preferences but y'all know ours are typically evening offerings, right? Plus, Special ED and Higher Ed
have asked if we would consider MW offerings as they typically schedule their area courses for TTH. So in
order to make our courses available to students across the college and campus, there will be a need to
offer most of our research courses on MW. lust thought I'd share :)

Thanks and Happy Grading!
Lydia



From: Troxel, Wendy
Sent: Wednesday, May 06, 2015 9:44 AM
To: Kyei-Blankson, Lydia
Cc: Rugutt, John; Otto, Stacy; Hoff, Pamela; Hatt, Beth; hatt.beth@gmail.com; Lugg, Elizabeth; Evans-Winters, Venus;
Lin, Zeng
Subject: Re: Research Area Meeting to discuss the Approval Editorial Request- New concentration in EAF EdD & PhD for
the 2016-18 Graduate Catalog

I'll be there...thanks!
Wendy


On May 5, 2015, at 12:55 PM, Kyei-Blankson, Lydia <Ikveibl@ilstu.edu> wrote:

        Colleagues:
        I hope you can stay after faculty meeting tomorrow for our joint meeting with Foundations.
                                                             2                                              LUGG IDHR 64

                                                                                                        ISU 000312
                       1:18-cv-01412-JES-JEH # 32-2              Page 4 of 59


Take care and see you tomorrow.
Thanks,
Lydia

From: Kyei-Blankson, Lydia
Sent: Tuesday, April 21, 2015 12:28 PM
To: Rugutt, John; Otto, Stacy; Hoff, Pamela; Hatt, Beth; hatt.bethaqmail.com; Troxel, Wendy; Lugg,
Elizabeth; Evans-Winters, Venus; Lin, Zeng
Subject: Research Area Meeting to discuss the Approval Editorial Request- New concentration in EAF
EdD & PhD for the 2016-18 Graduate Catalog

I bear good news, colleagues. The request for the addition of a new Foundations and
Research sequence/concentration to the EAF doctoral degree program has been
approved for inclusion in the 2016-2018 Graduate Catalog!!! Thanks for all your hard
work, Beth! And so now, the work (fun) begins
In order to meet the schedule for Fall 2016 admissions, we will need to meet soon to
start hashing out the curriculum for this new concentration. This is quite timely as we
had already discussed the importance of scaffolding our research courses :) And
interestingly, almost all of our Foundations colleagues also represent our research area.
Seeing that we have our last faculty meeting on May 6th, how about we plan to meet
with our Foundations colleagues on the same day, i.e. immediately following faculty
meeting, for this purpose?

Thanks,
Lydia




                                                  3
                                                                                               LUGG IDHR 65
                                                                                           ISU 000313
1:18-cv-01412-JES-JEH # 32-2   Page 5 of 59




    EXHIBIT 12
                                1:18-cv-01412-JES-JEH # 32-2               Page 6 of 59




From:                             Sutton, Lenford <Icsutto@ilstu.edu>
Sent:                             Tuesday, April 21, 2015 3:48 PM
To:                               Lugg, Elizabeth
Subject:                          Re: Meeting


Those rankings are a joke!

Lenford C. Sutton, Ph.D., MBA

On Apr 21, 2015, at 3:26 PM, "Lugg, Elizabeth" <etlugg@ilstu.edu> wrote:

       Take it up with the professors at the University of Iowa College of Education, one of the top colleges of
       education in the US. Just telling you what I was taught and what has rung true in my personal
       experience.

       Elizabeth Timmerman Lugg, J.D., Ph.D.
       Associate Professor, Education Law
       College of Education
       Illinois State University
       Normal, IL 61790-5900
       309.438.8989

       "The least productive people are usually the ones who are most in favor of holding meetings." Thomas
       Sowell



       From: Sutton, Lenford Charles
       Sent: Tuesday, April 21, 2015 3:23 PM
       To: Lugg, Elizabeth
       Subject: Re: Meeting

       I totally disagree with with the description of teachers who depend on textbooks

       Lenford C. Sutton, Ph.D., MBA

       On Apr 21, 2015, at 3:13 PM, "Lugg, Elizabeth" <etlugg@ilstu.edu> wrote:

               Not for legal research — I guide them through WestLaw and Lexis. They are not training
               to be attorneys so a legal bib textbook would be inappropriate and there isn't one that
               is worth the money that is less than that. As I was taught, the teacher is in charge of the
               instruction and uses a textbook ONLY if necessary to enhance that instruction. Teachers
               who rely on or march through textbooks are not teaching.

               Elizabeth Timmerman Lugg, J.D., Ph.D.
               Associate Professor, Education Law
               College of Education
               Illinois State University
               Normal, IL 61790-5900
               309.438.8989
                                                            1
                                                                                                             LUGG IDHR 44


                        CONFIDENTIAL - SUBJECT TO PROTECTIVE ORDER                                     ISU 000685
                1:18-cv-01412-JES-JEH # 32-2               Page 7 of 59



"The least productive people are usually the ones who are most in favor of holding
meetings." Thomas Sowell



From: Sutton, Lenford Charles
Sent: Tuesday, April 21, 2015 2:50 PM
To: Lugg, Elizabeth
Subject: RE: Meeting

So are you saying you don"t use a textbook for EAF 512, when you say Legal Research is
your brain?

From: Lugg, Elizabeth
Sent: Tuesday, April 21, 2015 1:47 PM
To: Sutton, Lenford Charles
Subject: RE: Meeting

Attached is the syllabus for 466. No textbook —too expensive; use the actual legal
opinions. Also attached are the two policy analysis texts I use most often. Legal
research is my brain. Again, I try to minimize costs for our students through the
judicious use of textbooks. Because of the subjects being taught the resources are
changed and updated each time the class is taught —the benefit of ReggieNet and other
technologies.

Now that I have provided the curricular materials requested, please provide me with an
informal agenda as to what about 466 you wish to discuss. 30 minutes pass by faster
than you think.

Thank you.

ETL

Elizabeth Timmerman Lugg, J.D., Ph.D.
Associate Professor, Education Law
College of EduCation
Illinois State University
Normal, IL 61790-5900
309.438.8989

"The least productive people are usually the ones who are most in favor of holding
meetings." Thomas Sowell



From: Sutton, Lenford Charles
Sent: Tuesday, April 21, 2015 1:28 PM
To: Lugg, Elizabeth
Subject: RE: Meeting

We are meeting about EAF 466, the other items are requests for curricular items.

From: Lugg, Elizabeth
Sent: Tuesday, April 21, 2015 1:01 PM

                                           2
                                                                                         LUGG IDHR 45

                                                                                     ISU 000686
                1:18-cv-01412-JES-JEH # 32-2                Page 8 of 59

To: Sutton, Lenford Charles
Subject: RE: Meeting

So we are talking about 512 as well? At this point I have no idea why we are
meeting. Could you please forward me an informal agenda so that I can make sure that
I am prepared and we don't waste time? Thank you.

Elizabeth Timmerman Lugg, J.D., Ph.D.
Associate Professor, Education Law
College of Education
Illinois State University
Normal, IL 61790-5900
309.438.8989

"The least productive people are usually the ones who are most in favor of holding
meetings." Thomas Sowell



From: Sutton, Lenford Charles
Sent: Tuesday, April 21, 2015 12:54 PM
To: Lugg, Elizabeth
Subject: RE: Meeting

For clarification, a textbook for 466 and 512. Lenford Sutton

From: Sutton, Lenford Charles
Sent: Tuesday, April 21, 2015 12:52 PM
To: Lugg, Elizabeth
Subject: RE: Meeting

Also, if you have a textbook you are using I would like to see that as well.

Lenford Sutto

From: Lugg, Elizabeth
Sent: Tuesday, April 21, 2015 12:38 PM
To: Sutton, Lenford Charles
Subject: RE: Meeting

I thought we were meeting about 466. I'm confused so please clarify.

Elizabeth Timmerman Lugg, J.D., Ph.D.
Associate Professor, Education Law
College of Education
Illinois State University
Normal, IL 61790-5900
309.438.8989

"The least productive people are usually the ones who are most in favor of holding
meetings!' Thomas Sowell



From: Sutton, Lenford Charles
Sent: Tuesday, April 21, 2015 12:25 PM
                                             3                                          LUGG IDHR 46


                                                                                     ISU 000687
                 1:18-cv-01412-JES-JEH # 32-2               Page 9 of 59


To: Lugg, Elizabeth
Subject: RE: Meeting

In advance of our learning conversation tomorrow, please forward a copy of your
current syllabus for the iteration of EAF 512 for which you have served as the instructor.
Carol is not here, otherwise I would get it from her.

Lenford Sutton

From: Lugg, Elizabeth
Sent: Wednesday, April 15, 2015 7:01 AM
To: Pfoff, Carol
Cc: Sutton, Lenford Charles
Subject: Meeting

Len wanted to set up a meeting next week. The only time I have is between 9:30 and
10:00 before the HE meeting on Wednesday the 22"d. When you get back let me know
if that works. Enjoy Boston!

Betsy

Elizabeth Timmerman Lugg, J.D., Ph.D.
Associate Professor, Education Law
College of Education
Illinois State University
Normal, IL 61790-5900
309.438.8989

"The least productive people are usually the ones who are most in favor of holding
meetings." Thomas Sowell




                                            4
                                                                                             LUGG IDHR 47

                                                                                       ISU 000688
1:18-cv-01412-JES-JEH # 32-2   Page 10 of 59




     EXHIBIT 13
                  1:18-cv-01412-JES-JEH # 32-2            Page 11 of 59




                     ILLINOIS STATE UNIVERSITY


     |HOME|: RESEARCH METHODOLOGY AND STATISTICS IN EDUCATION IV

Instructor: Dr. John K. Rugutt

Place of work: 323 DeGarmo

   Phone: (309) 438-2051

Office Hours: By appointment (Email preferable).

Class Meets: Thursday 5:30-8:20 pm, Room: DEG 331F

Email: jkrugut@ilstu.edu




  Department       Educational Administration and Foundations
  Name
  Course           EAF 512
  Number
  Course Title     Research Methodology and Statistics in Education IV
  Catalog          Provides for advanced study of research design and data
  Description      analysis. Students must consult instructor prior to
                   registration. Prerequisite: EAF 511 or consent of instructor.
  Course           This is the final part of a five-semester course that covers a wide range of
  Overview         statistical methods and their applications. Similar to the course sequence
                   in this series, instead of concentrating on how to enter numbers in
                   formulas, emphasis is on understanding concepts and processes behind
                   statistical procedures. The purpose of this course is to introduce students
                   to advanced and multivariate statistical methods for analyzing
                   educational data. Various multivariate statistical techniques will be
                   discussed. The emphasis of the course will be on practical applications
                   of statistical techniques.




                                             1

                                                                            ISU-Expert 001222
                      1:18-cv-01412-JES-JEH # 32-2             Page 12 of 59




|Course Schedule |Course Description |Class Format | Text and Software |Prerequisites |Required
Student Tasks |

|Student Performance Evaluation Methods |Outline of Topics |Course Delivery System |




                                Topical/Content Outline...Subject to Change!!

The instructor reserves the right to make changes to the course syllabus as necessary.

It is the student's responsibility to keep up with changes to the syllabus

                                     Course Schedule


 Week      Date                       Topic                         Assignment      Chapter
  1        08/25             Introduction and Review


   2       09/01        Data Screening and Assumptions                               M-Ch3


   3       09/08                 Factor Analysis                   Assignment #1     M-Ch9

                                                                     Student_1       S-Ch35
   4       09/15                Factorial ANOVA                                      M-Ch4

                                                                                     S-Ch25
   5       09/22          Repeated Measures ANOVA                    Student_2       Other*

                                                                                     S-Ch28
   6       09/29       Analysis of Covariance (ANCOVA)               Student_3       M-Ch5

                                                                                     S-Ch26
   7       10/06        Multivariate Analysis of Variance          Assignment #2     M-Ch6
                                  (MANOVA)
                                                 Student_4                           S-Ch27
   8       10/13                 Midterm Examination!!!


   9       10/20       Multivariate Analysis of Covariance           Student_5       M-Ch6
                                  (MANCOVA)



                                                   2

                                                                                 ISU-Expert 001223
                      1:18-cv-01412-JES-JEH # 32-2           Page 13 of 59




   10      10/27              Multiple Regression                Assignment #3       M-Ch7

                                                                   Student_6         S-Ch33
   11      11/03             Canonical Correlation                 Student_7         Other*

                                                                                     Other**
   12      11/10        Discriminant Function Analysis           Assignment #4       M-Ch10

                                                                   Student_8         S-Ch34
   13      11/17              Logistic Regression                  Student_9         M-Ch11

                                                                                     Other**
   14      11/24               Thanksgiving Vacation!!!


   15      12/01                            Final Examination!!!

                                                Assignment #5
   16      12/08                                Grading Period



Note: * Based on student’s article posted for discussion and/or notes from the instructor

        ** The instructor will provide the SPSS syntax to be used in data analysis

|Top | Home|



1 Analyzing Multivariate Data

1.1 Course Description

 This is a Ph.D/Ed.D graduate-level introduction to multivariate data analysis. My goal will be to
teach you how to use the most common techniques, how to make them work for you, how to read
and understand papers that use them. This is a hands-on, down-to-earth approach. We will not
cover proofs and time spent on matrix algebra will be minimal. The course will emphasize the
application of multivariate statistical techniques. Topics reviewed include factorial ANOVA,
repeated measures ANOVA, analysis of covariance (ANCOVA), multivariate analysis of
variance (MANOVA), multivariate analysis of covariance (MANCOVA), multiple regression,
discriminant function analysis (DFA), logistic regression, canonical correlation, principal
components, and factor analysis. Before getting to the multivariate material however, we need to
finish the spillover from EAF511.



                                                3

                                                                               ISU-Expert 001224
                      1:18-cv-01412-JES-JEH # 32-2          Page 14 of 59




1.2 Class Format

 The format of the course will be a combination of lectures, seminar, and computer time. Each
topic that we cover will have a combination of lecturing by me, to give you the necessary
background for the topic, lab exercises so that we can learn how to interpret output, and a
discussion period where we all read papers that apply the topic and then talk about its practical
application. Each graduate student will lead one discussion section on one of our core topics. The
scope that I've outlined is ambitious. And there is a lot that I think is important that we won't
even get to! But we can speed up or slow down as we need to. The nice thing about having the
syllabus all electronic is that it can change instantly!

1.3 Texts and Software

Required texts are:

(M) Mertler. C. A. & Vannatta, R. A. (2005). Advanced and Multivariate Statistical Methods:

        Practical Application and Interpretation (3rd ed). Pyrczak Publishing, CA: Glendale.

(S) Green, S. B., & Salkind, N. J. (2004): Using SPSS for Windows and Macintosh:

       Analyzing and Understanding Data (4th). Pearson Education, Inc.

       ISBN: 0-13-146597

Recommended texts:

Dictionary of Statistics and Methodology, 3rd edn. (Sage Publications, 2005) by Paul W. Vogt

Applied Multivariate Statistics for the Social Sciences by James P. Stevens

Using Multivariate Statistics by Barbara G. Tabachnik and Linda S. Fidell
Applied Multivariate Statistical Analysis by Richard A. Johnson and Dean W. Wichern

Multivariate Data Analysis with Readings by Joseph F. Hair, Rolph E. Anderson, Ronald L.

       Tatham & William C. Black

 Primary software: SPSS (Statistical Package for the Social Sciences). We will use the
Windows version as much as possible. The examples I will offer in class and the lab computer
exercises will be computed in SPSS.

|Top | Home |




                                                4

                                                                              ISU-Expert 001225
                      1:18-cv-01412-JES-JEH # 32-2            Page 15 of 59




1.4 Prerequisites

 A strong background in data analysis and use of SPSS for data analysis is essential. Successful
experience analyzing data is required. A willingness to tackle new problems and use of
computer statistical programs is also needed.

 1.5 Required Student Tasks

Course Requirements and Required Student Tasks:

       1.          Participate in all class activities, complete all assigned readings, and
be prepared to discuss them in class;

        2.          Complete the assignments by the due dates;

        3.          Complete a final paper and deliver presentation of the paper in class).

1.     Class Participation/Attendance. Attendance and active participation in class is very
important and will be part of your grade. Note that work on data analysis using computers will
be primarily an in-class activity, so attendance on days we will work in the computer lab is
particularly crucial. Class participation and attendance will also involve reading a research
article, summarizing and leading class discussion. Being sick will not count as an absence. You
will receive a maximum of 20 points for class participation and attendance.

   2.     Assignments. Each student will complete a series of five assignments that together
        describe a process for using data and appropriate research methods to address a major
        problem derived from the data provided by the instructor. More details will be provided
        later and also posted on the assignment link within the WebCT courseware.

|Top |Home |



1.6 Student Performance Evaluation Methods

The following point allocation will be used to determine final grades for the class:

        1.     Class participation/attendance                 20 points
        2.     Assignments 1-4                                20 points
        3.     Midterm                                        10 points
        3.     Final Project                                  20 points
        4.     Presentation of Final Project                  10 points
        5.     Final Exam                                     20 points

Assignments. Assignments 1-4 are worth 5 points a piece for a maximum of 20 points. Handing
in a well thought out and well written assignment on the due date is worth 5 points. Assignments

                                                  5

                                                                                ISU-Expert 001226
                     1:18-cv-01412-JES-JEH # 32-2            Page 16 of 59




turned in late will receive half-credit of 2.5 points if well done. A high-quality final paper
submitted on time will receive 20 points. Final papers turned in one day late will receive a
maximum of 15 points and final papers turned in more than one day late will receive half-credit,
or a maximum of 10 points. A well-done final presentation of your results will receive 10
points. Students who do not present their results in class will not receive credit for the
presentation.

Preparation for discussion on selected topic will involve completing the following steps.

   1. Use Milner Library electronic databases to find one paper that applies (topic assigned for
      each week, for instance multiple regression). Find something related to your field of
      interest.
   2. Post the reference and the web address on the WebCT discussion forum.
   3. Let each one of you try to find different papers to read.
   4. On the discussion day for (for instance, during the week multiple regression is due for
      discussion in class), come prepared to present a synopsis of the paper. If you don't fully
      understand what the author did, then that would be a good time to ask.
   5. If you are the discussion leader for this topic (e.g., multiple regression), then be prepared
      to give an overview on the topic and to lead the discussion. In that case, you should fully
      understand how the technique was used before the class discussion.

Letter grades will be assigned in accordance with the following scheme:

        Points           Letter Grade
       90-100                 A (Exceptional Performance)
       80-89                  B (Above Average Performance)
       70-79                  C (Average Performance)
       60-69                  D (Below Average Performance)
       0-59                   F (Failing)

|Top | Home|



1.7 Outline of Topics

   1. Complete remaining topics from EAF 511

   2. Factorial analysis of variance (ANOVA)

   3. Repeated Measures ANOVA

   4. Multivariate analysis of variance (MANOVA)

   5. Multivariate analysis of covariance (MANCOVA)

   6. A brief introduction to matrix algebra

                                                6

                                                                               ISU-Expert 001227
                      1:18-cv-01412-JES-JEH # 32-2           Page 17 of 59




   7. Multiple regression

   8. Canonical correlation

   9. Factor Analysis

   10. Discriminant analysis

   11. Logistic regression

1.8 Delivery System

 This course will be presented using a variety of delivery systems: The class will combine
lecture, seminar/discussion (in-class and through online), statistical computing and student
presentation.

|Top | Home |




                                                7

                                                                               ISU-Expert 001228
                                1:18-cv-01412-JES-JEH # 32-2                       Page 18 of 59
                                                                    
                                               ILLINOIS STATE UNIVERSITY
             College of Education • Department of Educational Administration and Foundations

                                                                                                                                             
                         EAF 512.001
 Advanced Topics in Research Methodology: Qualitative Analysis

                                                       Fall 2014
                                                  Mondays, 5:30–8:20 pm
                                                       SFHB 147


I.     Contact Information:
Stacy Otto, Ph.D.                                       Office: (309) 438-3923
Professor, Social Foundations of Education              Office fax: (309) 438-8683
and Qualitative Inquiry                                 Email: sotto@ilstu.edu [best way to contact]
Department of Educational Administration
and Foundations                                         Office hours:
College of Education                                    by arrangement
Illinois State University
338 DeGarmo Hall
Normal, IL 61790-5900

II.    Description and Prerequisites
Catalogue course description: Provides for advanced study of research design and data analysis.
Prerequisites: EAF 415 and 515.
This course centers on advanced techniques in qualitative data analysis, in particular identifying a manuscript topic and
taking analysis through the writing phases. Students will learn to identify and choose a theoretical frame used to
analyze data within a broader social context. In order to facilitate understanding of advanced processes of data analysis
and to give students the experience of working on a research project team, students will draw their analysis from a
single data set provided by the instructor. Teams will identify and analyze themes and pair their themes with an
appropriate theoretical frame, writing in tandem with their instructor and in consultation with their classmates.
Through this process students will be exposed to multiple, sometimes divergent interpretations of the same data set.
This course will provide students with practical insight into not only the dissertation writing process, but also the
processes of writing and submitting research for publication. To this end, the course will assume the characteristics of
a working research project driven by students complete with team meetings, collaborative analysis, and co-authored
products.

III.   Social Foundations
Social Foundations of Education is the interdisciplinary study of schooling and other forms of education. Ever since it
began (during the 1930s at Teachers College, Columbia University), Social Foundations has brought together scholars
who situate education in historical, philosophical, anthropological, economic, and social contexts. Asking perennial
questions—What is the purpose of schooling in a democracy? What knowledge and values should be taught and to whose benefit? How
do issues of race, ethnicity, social class, gender and disability play out in schools?—Social Foundations researchers critically analyze
past and current educational theory and practice, looking at how US society conceptualizes and constructs education,
in order to create new visions and practices. Drawing from the disciplines of history, philosophy, sociology, and
anthropology, among others, courses in the Social Foundations program area ask that educators reflect critically on
the social and cultural dynamics in educational settings and how we might improve our practices. Social Foundations
situates the examination of and advocacy for equity issues in education at the core of the discipline.




                                                                                                          ISU-Expert 001229
                             1:18-cv-01412-JES-JEH # 32-2                  Page 19 of 59


Page 2  / EAF 521

IV.   Course Overview
This course is one of a sequence of courses designed to help students become proficient in qualitative research
techniques and data analysis. My goal for you is to leave this course with the practical experience of taking data
analysis through the manuscript phase. The specific goals for this course are the following:
    • To develop skills and proficiency in advanced qualitative data analysis, including: immersion in a data set,
         organizing data, identifying themes, grounding those themes in extant research, choosing themes and building
         an argument, creating meaning from the data, identifying and utilizing a theoretical frame for analysis, and co-
         authoring that argument into a manuscript-quality product.
    • To understand, through practical illustration, divergent interpretations of the same data set.
    • To become proficient in identifying next steps for data collection based upon analysis of current data trends.
    • To understand different approaches to qualitative research and the epistemological and ontological
         assumptions associated with these approaches.
    • To develop practices to support dissertation research and subsequent publication.


V.    Knowledge Base/Link to Educational Theory
Qualitative research refers to particular methods in which the researcher is the research instrument. There are
numerous qualitative methods, and furthermore, there is great diversity in associated methodologies and theoretical
perspectives. Some people describe this diversity in terms of “traditions.” I structure my field techniques course (EAF
415) around a text by Michael Patton that is comprehensive in its treatment of different research traditions and
detailed in its explanation of qualitative methods as well as a highly-regarded text on field notes by Emerson, Fretz,
and Shaw. If you did not have me as an instructor in 415 and 515, you might want to locate a copy of these books for
methodological reference.
My methodological tendency is toward ethnography, particularly as practiced by anthropologists and cultural theorists,
so I tend to look for cultural explanations of groups and settings. While the focus in this course may tend toward
basic interpretivist methods, these methods are applicable to nearly all forms of qualitative research.


VI.   Mode/Style of Instruction
This course will assume the characteristics of a workshop. We will devote much of our time to helping each other
develop our analysis of and theoretical frame for our manuscripts. The readings for the course are largely theoretical
texts, chosen concepts of which will be utilized as frames for the argument each team builds into the final product for
the course. Not surprisingly, the readings are dense, so I strongly recommend that students take notes as they read and
organize their thoughts and questions about the readings before class. All class members will become familiar with all
the theoretical frames being used to facilitate thoughtful, meaningful feedback is given on other teams’ manuscripts.
There is only one assignment for the course, but it will be broken down into components across the semester so that
students may see the role and import of each piece. In my experience, this formulaic approach to manuscript
production keeps the entire project from becoming overwhelming. Students will complete a number of components
with their team member outside of class that will comprise a large part of their learning experience.
During most class sessions, students will have the opportunity to solicit feedback from other teams. In these teams,
students share their progress and get advice for moving ahead. The course will proceed with this combination of
methods not only because I believe that students learn more through active engagement, but also because my
intention is for students to be able to use this course in their subsequent professional practice and scholarship. Put
simply, in qualitative inquiry, one learns by doing. It is my hope that students will use the material from this course to
form interesting and relevant research questions and conduct research that is thoughtful, rigorous, meaningful, and
ethically sound.




                                                                                               ISU-Expert 001230
                                  1:18-cv-01412-JES-JEH # 32-2                         Page 20 of 59


                                                                                                                     EAF 521 / Page 3

Learning Community Manifesto
What follows is a declaration for our community of learners that I expect us to consider, respect, and abide by.
   • Students are not customers. Teachers are not employees.
     •    Students and teachers have obligations to each other.
     •    Here is what I expect from students: You will treat everyone in the class, including the professor, with the
          respect due to all human beings. You will attend every class, give your full attention to the material, and
          conduct yourself in an appropriate manner. You will agree to do the work outlined in the syllabus on time.
          You will acknowledge that previous academic preparation (e.g., writing skills) will affect your performance in
          this course. You will acknowledge that your perception of effort, by itself, is not enough to justify a
          distinguished grade. You will not plagiarize or otherwise steal the work of others. You will not make excuses
          for your failure to do what you ought. You will accept the consequences of your actions.
     •    Here is what students can expect from me: I will treat you with the respect due to all human beings. I will
          know your name and treat you as an individual. I will not discriminate against you on the basis of your
          identity or your well-informed viewpoints. I will manage the class in a professional manner; that may include
          educating you in appropriate behavior. I will prepare carefully for every class. I will begin and end class on
          time. I will teach only in areas of my professional expertise. If I do not know something, I will say so. I will
          conduct scholarly research and publication with the aim of making myself a more informed teacher. I will
          return your assignments quickly with detailed feedback. I will pursue the maximum punishment for
          plagiarism, cheating, and other violations of academic integrity. I will keep careful records of your attendance,
          performance, and progress. I will investigate every excuse for nonattendance of classes and non-completion
          of assignments. I will make myself available to you for advising. I will maintain confidentiality concerning
          your performance. I will provide you with professional support and write recommendations for you if
          appropriate. I will be honest with you. Your grade will reflect the quality of your work and nothing else. I am
          interested in your feedback about the class, but I am more interested in what you learned than how you feel.

This manifesto was authored by Thomas H. Benton and appeared in the June 9, 2006 edition of The Chronicle of Higher
Education (vol. 51, issue 40).

VII. Illinois State University and Academic Integrity
Illinois State University and this instructor value academic integrity very highly. Students are expected to be honest in all
academic work. Illinois State University considers it to be a serious issue if a student has not submitted solely his/her own work, not given
credit thoroughly to sources, or completed a test or assignment using unauthorized materials/assistance. A student’s placement of his/her
name on any academic exercise shall be considered as assurance that the work is the result of the student’s own thought and study. Any
violation of this policy will be referred to the governing board for such violations, Community Rights &
Responsibilities (CR&R). Note that items published to the internet/interweb are NOT in the public domain, nor are
they copyright free. You must appropriately acknowledge all sources used and must use quotation marks when
verbatim quoting any and all sources.

The work submitted for this course must be the product of students’ own original and current efforts. When
incorporating the works, words, or ideas of another, cite them accordingly. If students have any question about
appropriate methods of citation, consult the APA style manual or ask the instructor. The instructor will handle each
case as it occurs. Students will receive anywhere from a zero on the assignment to an F in the course. The penalty is
up to the instructor’s discretion.

VIII. Course Policies
Meaningful engagement is essential to the success of this course. Students are expected to interpret the readings,
connect them to their previous knowledge and experience, and use them to develop qualitative research skills. Class
participation is part of your course grade. For most students, qualitative inquiry is new and challenging, and many
class sessions will take unique form, depending on the composition of the class and students’ needs. As explained
above, class attendance is very important, and so students should make every opportunity to attend class on time and
for the full duration. Class will start on time each class session. Email your instructor if you will miss class for any

                                                                                                               ISU-Expert 001231
                                   1:18-cv-01412-JES-JEH # 32-2                           Page 21 of 59


Page 4  / EAF 521

reason (this is requested only as a courtesy so your instructor will know whether to expect you; you don’t need to ask
permission to miss class). Excessive absences, by which I mean more than one absence per semester, will be reflected
in a loss of the percentage of your grade reserved for class participation, potentially resulting in a grade of zero for
class participation, and three or more absences will completely compromise your ability to pass the course. Excessive
lateness will be considered an absence.

VIII. Description of Assignments and Related Expectations:
The final assignment is the only written product for the course and so comprises the large majority of one’s final
grade for the course. During the semester, we will work as a group to break it down into component parts with
intermediate due dates. Your team may be required to give a short (12–15 minute) presentation of the final
assignment. Class/team participation also weighs heavily into your final grade.
Timelines. In order for your classmates to give feedback on the progress of your analysis project, it will be vital (and
your responsibility) for your team to get material to the rest of the class (myself included) in a timely fashion so that
classmates can read your work before classtime in order to be ready with questions, comments, and suggestions. This
is a key aspect of the workshop experience and failure to accommodate your peers will throw off the work of the
whole class (and may be reflected in yours and your team members’ final grade).

IX. University Policies
Several university policies are pertinent to this course. First of all, as instructor I am committed to non-discriminatory
pedagogy. This includes fostering an environment that is as safe and inclusive as possible. It is my intent to confront
and correct as best as possible any actions on the part of the instructor that fall short of these commitments. If
everyone in the class is likewise committed, the work should be more easily facilitated. This course follow the ISU
policy on diversity and affirmative action, which reads:

The Illinois State University Office for Diversity and Affirmative Action (ODAA) is committed to promoting a working and learning
environment free of discrimination on the basis of race, color, national origin, religion, gender, sexual orientation, age, disability, or veteran
status. To this end, the ODAA is responsible for ensuring the University’s compliance with all applicable federal and state
nondiscrimination requirements and serves as the institution’s official liaison with governmental civil rights enforcement agencies. The
Director reports directly to the University President and is responsible for the development and execution of the University’s Affirmative
Action Program and Plan. In addition, the Office provides leadership and support toward developing a comprehensive and institution-wide
approach to achieving and sustaining a diverse and pluralistic community of students, faculty, and staff.

The ODAA is located on campus in 208A Hovey Hall. For additional information concerning the University’s equal opportunity policy,
please call (309) 438-3383. Illinois State University assigns a high priority to the implementation of its equal opportunity policy and to
maintaining an inclusive environment. The realization of this priority requires the cooperation of all members of the University community.

I am also committed to making the class physically accessible to anyone wishing to participate. Any student needing to
arrange a reasonable accommodation for a documented disability should contact Disability Concerns at 350 Fell Hall,
438-5853 (voice), 438-8620 (TTY). This course follows the university policies of drop/add and pass/fail option.
Additionally, this course follows and expects compliance with University standards of academic honesty as stated
above in the current university statement on academic integrity.

Tuition refund policy.
         100% refund through September 2, 2014. [For withdrawal from course, not withdrawal from university.]
         75% tuition and 100% fees refunded between September 3 and September 16, 2014.
         0% refund after September 16, 2014.
No refund of tuition and fees will be considered after September 16, 2014 for non-attendance of class. After the tenth
day of the semester or before the eighth week of the semester, if you drop the course, then you will receive a grade of
“WX.” See the ISU Office of the Registrar’s website for information and complete instructions on procedure:
http://registrar.illinoisstate.edu/registration/withdrawal/
See the ISU Comptroller’s site for information on Student Accounts related to withdrawals:
http://studentaccounts.illinoisstate.edu/withdrawal/fall.shtml




                                                                                                                  ISU-Expert 001232
                              1:18-cv-01412-JES-JEH # 32-2                 Page 22 of 59


                                                                                                     EAF 521 / Page 5

NOTE: University course drop and withdrawal policy
You are responsible for initiating and completing drop and withdrawal procedures. Effective Summer 2008, during
the “No Grade Assigned” period, a student may drop a course through the iCampus portal. Please see university drop
and withdrawal dates and instructions at:
http://registrar.illinoisstate.edu/registration/withdrawal/
X.      Specific Expectations About Writing
APA format. Most educational research is written in APA format. I expect you to adhere precisely to the reference
format and the writing guidelines of the sixth-edition APA Publication Manual. Failure to do so will result in a grade
reduction on assignments. It is required that you obtain the sixth edition of the Publication Manual of the American
Psychological Association and begin to become familiar with it if you have not done so already.

Every Word Counts. This course depends, in large part, on writing skills. It is vitally important that graduate students
write clearly and competently. If your writing skills are not particularly great at this point in your graduate career, now
is the time to improve upon them and not when you are at the point of writing a dissertation. To this end, below are
some examples of things about writing and language that will draw unfavorable attention to your papers for my
course. Since you have been apprised of them, they are mistakes you should not make. As always, when in doubt,
consult the dictionary for spelling and meaning questions, the APA Manual for research paper and manuscript
preparation style issues, and a comprehensive English usage handbook such as the Harbrace College Handbook for
grammar and usage questions.

      1. Apostrophes are used in very specific grammatical ways and ONLY in those ways. They denote possessive
         nouns, plural possessive nouns, and substitute for letters or numerals in a contraction (it’s = it is; ’60s NOT
         60’s; GREs, NOT GRE’s). Do not use them in any other way. When in doubt, look it up in a reliable
         grammar source (the APA Manual is not a great resource for this sort of stuff; I prefer the reliable and very
         user-friendly Harbrace College Handbook).
      2. One thing impacting another is a train wreck. Use impact as a verb only to imply physical impact,
         not when something has an impact (an effect) on another. If you do not know the difference between
         a noun and a verb (no judgment), please google it; this is a learning opportunity. Verboten usage
         extends to and includes such uses as “impactful.”
      3. You may use I, but avoid we, us, and you. By speaking only for yourself, you avoid gross generalizations, avoid
         ostracizing your reader who may not hold your opinion, and don’t make the mistake of positioning your
         opinion as that of any group, especially that of the entire human race.
      4. When writing he or she should avoid sexist language.

XI.     Assessment and Evaluation
Letter grades, including plusses and minuses will be assigned for class participation and papers. As plusses and
minuses are not a part of the ISU grading system, final course grades will be precisely calculated and final letter grades
of A, B, C, and so forth will be assigned for the course. Grade percentages are as follows:

                     Final assignment: co-authored, draft manuscript           60%
                     Class participation, attendance                           40%

You must complete all assignments in order to pass this course. Not turning in each and every assignment will
result in a grade of F for the course.
The scale for this course:
        A+ 13                      C        6
        A      12                  C–       5
        A– 11                      D+       4
        B+ 10                      D        3
        B       9                  D–       2
        B–      8                  F+       1
        C+      7                  F        0

                                                                                               ISU-Expert 001233
                             1:18-cv-01412-JES-JEH # 32-2                 Page 23 of 59


Page 6  / EAF 521

I analyze and grade written work based upon the writers fulfilling stated requirements as outlined in detail within the
syllabus and upon his/her understanding and application of theory; his/her insight and originality; the clarity,
cohesiveness, and cogency of his/her argument; the paper’s logical organization and formatting, and his/her use of
correct grammar and spelling. Assignment requirements are outlined in detail within the syllabus. Letter grades have
the following meaning for this course:
An “A” signifies work that clearly exceeds expectations. Written work falling into this category will demonstrate
clarity of purpose, organization, and communication. It will also demonstrate original interpretation of course
material. “A”-level participation need not mean a large quantity of participation but denotes the student who prepares
for class and consistently indicates having thought about the material.
A “B” signifies work that meets expectations, meaning that all aspects of the assignment are completed, but it lacks
some aspects of “A” work, particularly written work that demonstrates less significant insight into the material or
frequent grammatical errors. A “B” for participation signifies inconsistent preparation for class.
A “C” for written work denotes poorly constructed, unsupported, or inconsistent argument as well as omission of one
or more parts of the assignment, or work with multiple spelling and grammatical errors; a “C” for participation
signifies a student who regularly misses class or is otherwise unprepared on multiple occasions.
An “F” will be assigned for any work that breaches University standards of academic integrity and honesty.
Depending upon the severity of the violation, the instructor reserves the right to assign a grade of “F” for the course.
If you are unfamiliar with what constitutes plagiarism or academic dishonesty, you would be wise to familiarize
yourself with the guidelines in the fifth edition of the Publication Manual of the American Psychological Association
According to university policy, a request for an incomplete for the course, or a grade of “I,” will only be given if the
student has both satisfactorily completed the majority of the work for the course and has been unavoidably prevented
from completing the remaining work for the course. According to university policy, poor performance in class is not
an extenuating circumstance. Incompletes must be satisfied no later than one calendar year after they are awarded.
Incompletes not satisfied in that time frame will be changed to a grade of “F” without exception.

XII. Course Texts
Required texts. Others will be added depending on where our writing and thinking takes us on this journey.
Askew, R. (2001). Fire in beulah. New York: Penguin.
Booth, W. C., Colomb, G. G., & Williams, J. M. (2008). The craft of research (3rd ed.). Chicago: University of Chicago
        Press.
Derrida, J. (1985). Racism’s last word (P. Kamuf, Trans.). Critical Inquiry, 12: 290–299.
Fanon, F. (2004/1961). The wretched of the earth (R. Philcox, Trans.). New York: Grove Press.
Paperson, L. (2010). The postcolonial ghetto: Seeing her shape and his hand. Berkeley Review of Education, 1(1): 5–34.
Woollen, S., & Otto, S. (2014). Intended consequences: Challenging white teachers’ habitus and its influence in urban
        schools implementing an arts-based educational reform. The Urban Review: Issues & Ideas in Public Education,
        46(1): 86–111.




                                                                                              ISU-Expert 001234
                     1:18-cv-01412-JES-JEH # 32-2               Page 24 of 59



                EAF 512 Research Methodology and Statistics in Education IV:
                     Educational Policy Analysis and Basic Legal Research
              Spring 2014          SFHB 148                Wednesday 5:30 – 8:20


Elizabeth T. Lugg, J.D., Ph.D.
Office: 339 DeGarmo Hall
        Campus Box 5900
Phone: 309-438-8989 (o); 309-451-9095 (h)
Fax: 309-438-8683
e-mail: etlugg@ilstu.edu

                                        COURSE OUTLINE

January 22    What is policy?
              Review of the history of education policy (1600 to present)
                  Pre K – 12
                  Higher Education
              Choosing a topic to analyze

January 29    What is policy analysis?
              Review of other methodologies and relationship to policy analysis
                  Quantitative
                  Qualitative
                  Document analysis
                  Legislative history

February 5    Assembling the evidence

February 12   Don’t reinvent the wheel; what has worked elsewhere?

February 19   Possible solutions or suggestions available to public bodies

February 26   Review example policy studies

March 5       Sharing ideas/outlines

March 19      What is legal research?
              Internet and Computer Research

March 26      Legal research Sources
              Primary sources
                      Constitutions, Statutes, Administrative Law, Court Rules
                      Case Law

April 2       Legal research Sources
              Secondary sources
                      Encyclopedias, Treatises, American Law Reports, Digests, Shepard’s,
                      periodicals, Restatements, Uniform Laws, Dictionaries, Legislative History

April 9       Legal research sources (overflow day)



                                                                                  ISU-Expert 001235
                        1:18-cv-01412-JES-JEH # 32-2                Page 25 of 59




April 16        Research Process

April 23        Research process

April 30        Student presentations




                                                Assignments

The purpose of this course to acquaint the student with the basic methodology of policy analysis and legal
research and to illustrate how such research methodologies could be used in dissertation research. To that
end, there are two (2) assignments for this class.

Assignment One: Practice Policy Analysis

The first half of this course (up to Spring Break) will be focused on the methodology of policy analysis.
On the first day of class everyone will decide upon a policy issue upon which they will focus for this
semester. For those individuals who have already decided on a policy issue as the topic for their
dissertation (or as a portion of their dissertation) I would suggest that you use that topic as your focus. As
we go through the various facets of policy analysis, it is the expectation that each student will apply the
new ideas/skills learned in class to “flesh out” the methodology of the issue which they are pursuing. It is
not the expectation that any student will actually do the research during one semester. The goal is that, by
the end of the semester, each student will have a “game plan” or an outline of how they would attack a
policy analysis on their chosen issue.

Assignment Two: Practice Legal Research

The second half of this course will focus on legal research. Again, everyone will decide upon a legal
issue upon which they will focus for this semester. This legal issue must be a subcomponent of the policy
issue which the student chose at the beginning of the semester. Then, focusing on their chosen legal
issue, the student will practice using different aspects of legal research to complete a basic legal research
paper. The legal research will be done on-line using the two legal data bases – Lexus/Nexus and
WestLaw – which are available through Milner. The reason for this is twofold: (1) it is the most current
and easiest method for doing basic legal research; and (2) Milner has sent to storage most of the hard
copies of its reporter series so actual library research has become nearly impossible – because everyone
tends to use the databases. The last day of the semester will be used for students to share in a brief 5
minute summary, the information revealed by their legal research. NOTE: If you know that you are not
going to be in attendance on the last day of the semester, please let me know so that we can make
alternate arrangements.

Further detail will be provided as needed on both assignments during class. Also, as always, students
should always feel free to contact me via phone or e-mail to ask questions or set up an appointment to
discuss the class.




                                                                                        ISU-Expert 001236
                              1:18-cv-01412-JES-JEH # 32-2            Page 26 of 59

                          EAF 512 Advanced Topics in Research Methodology
                                    Educational Policy Analysis

                                              Fall 2018
                                    Wednesdays from 7:00-9:50 p.m.
                                 331 Conference Room, DeGarmo Hall

                                                Instructors

Dr. Erika Hunt                                                Dr. Lisa Hood
320 DeGarmo Hall                                              320 DeGarmo Hall
Illinois State University                                     Illinois State University
Normal, IL 61790                                              Normal, IL 61790
309/438-2725; elhunt@ilstu.edu                                309/438-3035; lhood@ilstu.edu
Office hours for class: By appointment                        Office hours for class: By appointment

Required book
        Sykes, G., Schneider, B., & Plank, D. N. (Eds.). (2012). Handbook of education policy research.
           Routledge.
        Creswell, J. W. (2017). Research design: qualitative, quantitative, and mixed methods
           approaches. 5th ed. Thousand Oaks, California: SAGE Publications.
        Illinois School News Service (ISNS). We have been granted by Jim Broadway of ISNS to share
           issues to our class for the semester. The issues will be shared by e-mail and we require regular
           reading of each issue as a supplement to our class discussion. Past issues can be found at:
           http://stateschoolnews.com/isns/implosion.htm
        Fritzwire Daily Newsletter: http://www.publicprivateaction.com/fritzwire We also recommend
           that you subscribe to a free daily education newsletter that provides timely information on
           education policy issues, especially those happening at the federal level.

Course Objective: To introduce students to theories in which to understand the policy development and
implementation processes in order to be able to analyze the effects of policy on their work as education
leaders in higher education or P-12 organizations. Students will learn and apply methods of policy analysis
and communicate their results and recommendations to policy stakeholders.

Course outcomes:

   1. Understand policy foundations, including the processes of policy evolution, including defining
      education policy (at the national, state, and local levels), setting policy agendas, describing the
      characteristics of policy environments, and understanding the roles and effects of values and
      ideology on policy development.
   2. Understand policy implementation, including translating policies to practice and the implications for
      policy stakeholders, identifying and describing practices that mediate policy implementation (or
      obstruct policy implementation).
   3. Describe and apply methods of policy analysis –both from methological and discipline
   4. Understand how to navigate the policy environment as an organizational leader by applying
      methods of policy development and analysis to revise existing or develop new policies to address
      education problems and lead change/reforms to the system, including local implementation of
      national and state reforms.

Illinois State University’s EAF Department is a member of the Carnegie Project on the Education Doctorate
(CPED), designed to prepare ‘scholarly practitioners’ through the EdD. More information on CPED can be
found at: http://www.cpedinitiative.org/page/AboutUs

                                                          1
                                                                                         ISU-Expert 001237
                           1:18-cv-01412-JES-JEH # 32-2             Page 27 of 59

                                        CLASS SCHEDULE

August 22    Introduction to the Class
              Syllabus review and course expectations
              Introduction to IRB process at Illinois State University
              Introduction to Policy and Policy Analysis
             Self Assessments
              What is your values orientation?
                 Exercise: Values Orientation Self-Assessment Worksheet from Alexander, N. A. (2013).
                 Policy analysis for educational leaders: a step-by-step approach. Pearson Higher
                 Education.
             What is your philosophical stance?
                 Exercise: Key Philosophies and Their Role in Education Policy from Alexander, N. A.
                 (2013). Policy analysis for educational leaders: a step-by-step approach. Pearson Higher
                 Education.
              **Policy question: As an education leader, what has been your experience with public
              policy? Explain.

August 29    Understanding Policy Making In Order to Conduct Policy Analysis
              Understand and describe theories of policy evolution with a focus on policy development
                 and adoption
              Describe the role of policy analysis in the policy making and adoption processes
             Readings
             Research in the Policy Process. In Handbook on Education Policy Research (pp. 372-397)
             Issue Definition
              Downs, A. (1972). The issue–attention cycle. The public interest, 28, 38-50.
             Agenda Setting
              Cohen, M. D., March, J. G., & Olsen, J. P. (1972). A garbage can model of
                  organizational choice. Administrative science quarterly, 1-25.
             Policy Formulation and Adoption
              Schneider, A., & Ingram, H. (1990). Behavioral assumptions of policy tools. The
                 Journal of Politics, 52(02), 510-529.
              Sabatier, P. A. (1998). The advocacy coalition framework: revisions and relevance for
                 Europe. Journal of European public policy, 5(1), 98-130.
                Mintrom, M., & Vergari, S. (1998). Policy networks and innovation diffusion: The case
                 of state education reforms. The Journal of Politics, 60(1), 126-148. Retrieved from
                 http://www.jstor.org/stable/2648004
             Other Resources (Not required reading)
              Kingdon, J. W., & Thurber, J. A. (1984). Agendas, alternatives, and public policies
                 (Vol. 45). Boston: Little, Brown.
              Stone, D. A. (1997). Policy paradox: The art of political decision making (p. 138). New
                 York: WW Norton.
             In Class Case Study – Illinois New P-12 Principal Endorsement:
             Listen and Discuss A Bold Move to Prepare Principals:
             http://www.wallacefoundation.org/knowledge-center/Pages/Series-Shows-How-Illinois-
             Successfully-Revamped-Requirements-for-Principal-Preparation.aspx
              **Policy question: To what level do you feel that these policy theories and approaches
              apply to how education policy is made today? Explain.

*Optional Event: NPR Forum–Topic: Higher Education; September 4th from 6-7:30 p.m. at Normal Theater*

                                                       2
                                                                                      ISU-Expert 001238
                             1:18-cv-01412-JES-JEH # 32-2            Page 28 of 59

September 5 Understanding Policy Implementation
             Describe the process of translating policies to practice (laws vs rules) and implications on
               organizations
             Identify and describe practices that mediate success or failure of policies
            Readings
             The Role of Law in Educational Policy Formation, Implementation, and Research. In
               Handbook on Education Policy Research (pp. 286-295)
             What Works in Defining “What Works” in Educational Improvement: Lessons from
               Education Policy Implementation Research, Directors for Future Research. In
               Handbook on Education Policy Research (pp. 333-347)
             Conceptualizing Policy Implementation: Large-Scale Reform in an Era of Complexity.
               In Handbook on Education Policy Research (pp. 348-361)
             Notes on Reframing the Role of Organizations in Policy Implementation: Resources for
               Practice, in Practice. In Handbook on Education Policy Research (pp. 409-425)
             Sabatier, P., & Mazmanian, D. (1980). The implementation of public policy: A
               framework of analysis. Policy studies journal, 8(4), 538-560.
             Weatherley, R. & Lipsky, M. (1977). Street-level bureaucrats and institutional innovation:
               Implementing special-education reform. Harvard educational review, 47(2), 171-197.)
             Elmore, R. F. (1979). Backward mapping: Implementation research and policy
               decisions. Political science quarterly, 601-616.
             Weick, K. E. (1976). Educational organizations as loosely coupled systems. Administrative
               science quarterly, 1-19.
            Other Resources (Not required reading)
             Rogers, E. M. (2010). Diffusion of innovations. Simon and Schuster.
              In Class Case Study – PERA and SB 7: Teacher Evaluation
              Structured activity around Illinois: The New Leader in Education Reform?
              http://www.issuelab.org/resources/12324/12324.pdf
                **Policy question: Describe a policy that you have been involved with that has failed in
                  implementation. What attributed to the failure?
September 12 Values, Beliefs, and Ideologies and Public Policy
              Understand how different ideologies and beliefs influence policy development and
                implementation
              Understand the nature of critical theories for examining public policy through cultural
                and race-based perspectives
             Readings
              Culture and Education Policy: Analyzing Values in State Policy Systems. In Educational
                Evaluation and Policy Analysis (pp. 271-284)
              Race(ing), Class(ing), and Gender(ing) Our Work: Critical Race Theory, Critical Race
                Feminism, Epistemology, and New Directions in Educational Policy Research. In
                Handbook on Education Policy Research (pp. 258-266)
              Looking Forward: Toward a New Role in Promoting Educational Equity for Students
                with Disabilities From Low-Income Backgrounds. In Handbook on Education Policy
                Research (pp. 831-841)
              Social Stratification and Educational Opportunity. In Handbook on Education Policy
                Research (pp. 889-900)
              In Class Reading & Discussion:
              Listen to Prologue of The Problem We All Live With in This American Life:
              https://www.thisamericanlife.org/radio-archives/episode/562/the-problem-we-all-live-
              with?act=0#play

                                                        3
                                                                                       ISU-Expert 001239
                             1:18-cv-01412-JES-JEH # 32-2            Page 29 of 59

                **Policy question: What value(s) do you feel are most prevelant in today’s political
                environment with guiding policy decisions? Explain.
September 19 Launching the Policy Research Process
              Define and apply the first phases of the policy analysis process: identifying policy problems
              Conduct a scan scan of national and state policies and identify a policy problem and solution
             Readings
              Chapters 1: The Selection of a Research Approach In Research Design (pp. 3-21).
              Scan national policy web sites to preview policy topics
                 o Education Commission of the States (www.ecs.org)
                 o National professional organizations (e.g., AMTE; https://amte.net/)
                 o State organizations (e.g., IASA Governmental Relations; https://www.iasaedu.org/)
                 o State or federal agencies (ISBE or US Dept. of Ed)
    Assignment #1 (due next week): Proposal for a policy analysis topic
September 26 Understanding Social Science Disciplines in Policy Research
              Learn about the contributions of various research disciplines (e.g., social science,
                political science, economics) on the applied policy analysis process
             Readings
              Using Science as Evidence in Public Policy, National Research Council of the National
                Academies Can be downloaded for free at: http://www.nap.edu/catalog/13460/using-
                science-as-evidence-in-public-policy
              Historians and Educational Policy Research in the United States In Handbook of
                Education Policy Research (pp. 17-26).
              Policy Research in Education: The Economic View. In Handbook on Education Policy
                Research (pp. 27-38)
              The Economic Value of Education and Cognitive Skills. In Handbook on Education
                Policy Research (pp. 39-56)
              A Political Science Perspective on Education Policy Analysis. In Handbook on
                Education Policy Research (pp. 57-70)
              Perspectives from the Disciplines: Sociological Contributions to Education Policy
                Research and Debates In Handbook on Education Policy Research (pp. 71-82).
             Guest Presenter:
             Brad White, Former Director, Illinois Education Research Council (IERC)
    Assignment #1 Due: Proposal for a policy analysis topic
    Assignment #2 (due next week): Research the Origin of Your Topic
               **Policy question: What disciplinary approach do you feel is most helpful to conducting
                 policy research for the field of education? Explain.
October 3      Synthesizing Existing Evidence
                Learn and apply the skills of searching for and identifying sources of knowledge about a
                  policy problem
                Learn and apply criteria for assessing the quality of evidence/sources of knowledge
                Synthesize the evidence related to a policy program to create a model of how or why a
                  policy solution is intended to be effective
               Readings
                Chapter 2: Review of the Literature In Research Design (pp. 23-44)
                Handout: Five Simple Steps to Reading Policy Research Downloadable at:
                  http://nepc.colorado.edu/files/publications/HOW%20TO%20READ%20RESEARCH%
                  20revised.pdf



                                                        4
                                                                                       ISU-Expert 001240
                             1:18-cv-01412-JES-JEH # 32-2            Page 30 of 59


             In Class Reading & Discussion:
             Listen to Act 1 (Homer, Alaska) in This American Life:
             https://www.thisamericanlife.org/radio-archives/episode/621/fear-and-loathing-in-homer-
             and-rockville?act=1#play
    Assignment #2 Due: Research the Origin of Your Topic
    Assignment #3 (due next week): Conduct a literature review of your topic, covering all of the
     existing evidence
              **Policy question: Where do you go to collect data and information regarding policies
                 that impact your work? Do you feel like the information is accurate and unbiased?
                 Explain.

October 10   Applying Perspective or Theoretical Frameworks
              Understand how theoretical frameworks are used in policy analysis to frame the
                 perspectives of problem identification, sources of evidence and data collection methods,
                 and policy recommendations
             Readings
              Chapter 3: The Use of Theory in Research Design (pp. 49-71)
              Case Study Examples TBD
              In Class Reading & Discussion:
              Review and discussion on selected policy case studies
    Assignment #3 Due: Conduct a literature review of your topic, covering all of the existing evidence
    Assignment #4 (due next week): Describe the perspective or theoretical framework you will use
     for your policy analysis.
               **Policy question: Do you know of a theory that you feel best suits the way that you
                 approach education decisions in your school/district? If so, explain. If not, how would
                 you characterize your thinking and decision-making processes?

October 17   Collecting New Evidence
              Understand how to develop meaningful and measurable policy questions and indicators
                  and use these questions and indicators to drive the data collection process (e.g., sample
                  frame, data sources, study design)
             Readings
              The Use of Randomized Trials to Inform Educational Policy In Handbook of Education
                 Policy Research (pp. 129-138).
              Complementary Methods for Policy Research In Handbook of Education Policy
                 Research (pp. 163-175).
              Part II. Designing Research In Research Design
                 o Chapter 5, 6 & 7 In Research Design (pp. 99-146) (everyone reads)
                 o Chapters 8, 9 & 10: Quantitative, Qualitative, Mixed Methods (pp. 147-244)
                     (divided up among three groups – one group each reads a chapter)
             In Class Case Study
             Using data to design legislation: Illinois’ New Principal Mentoring Legislation (Public Act
             094-1039)
    Assignment #4 Due: Describe the perspective or theoretical framework you will use for your policy
     analysis.
    Assignment #5 (due next week): Describe the methods and modes of inquiry you will use for your
     analysis, and the data sources you will use for evidence to support your analysis
               **Policy question: What types of evidence and data sources are most compelling for you
                 when making education decisions in your school/district? Is there a time when a
                 particular piece of research helped your decision-making about potential solutions to a

                                                        5
                                                                                       ISU-Expert 001241
                             1:18-cv-01412-JES-JEH # 32-2              Page 31 of 59

                  problem that your school/district was struggling with? Explain the problem, the
                  research, and the solution.


October 24   Presenting the Findings of the Data Analysis in a Policy Analysis Report/Brief
              Understand the ethics and principles of data analysis (e.g., transparency) for reporting findings
              Reflect on the objectivity/subjectivity debate in policy analysis
              Learn about various methods for presenting analyses that help communicate the findings
                 to stakeholders
             In Class Discussion:
             Identify an exemplary policy brief/report and come to class prepared to discuss it.
    Assignment #5 Due: Describe the methods and modes of inquiry you will use for your analysis,
     and the data sources you will use for evidence to support your analysis
              **Policy question: What types of communication styles, formats, or sources are the most
                 useful and compelling in helping you make education decisions?
October 31  NO CLASS – Webinar on Making Policy Recommendations Grounded in the Policy
            Analysis Findings
             Understand the decision-making process in designing recommendations that balance the
               needs of solving the policy problem with the practical considerations of stakeholders
             Learn why and how to consider all potential policy solutions and the intended and
               unintended consequences of potential policy recommendations
            Case Study
            Grade Span Configuration Related to Educator Endorsements in Illinois
    Assignment #6 (due next week): Describe your recommendations, including possible solutions for
     problems/challenges encountered and anticipated outcomes
                **Policy question: As an educational leader, how do you evaluate the validity and
                credibility of recommendations from policy analyses? Are some sources (i.e., people
                and/or media types) more credible or compelling than others? Are some types of evidence
                more credible or compelling than others?
November 7  Lending Your Voice: How to Communicate with Policymakers
             Understand and apply communication strategies to disseminate your policy analysis and
                recommendations to relevant stakeholders
            Readings
             Commentary: An Applied Perspective on Research, Method, and Policy In Handbook of
                Education Policy Research (pp. 212-218).
             Communications Resources for Researchers American Education Research Association
                at http://www.aera.net/Newsroom/Communication-Resources-for-Researchers
             Data Visualization and Reporting, American Evaluation Association at
                http://comm.eval.org/datavisualizationandreporting/home
             Communicating and Using Research Findings, William T Grant Foundation at
                http://rpp.wtgrantfoundation.org/communicating-and-using-research-findings
             Case Examples TBD
            Guest Speaker: Jim Broadway, State School News Service (TENTATIVE)
            In Class Reading & Discussion:
            Review and discussion on selected policy case studies
    Assignment #6 Due: Describe your recommendations, including possible solutions for problems/
     challenges encountered and anticipated outcomes
              **Policy question: As an education leader, have you communicated your values, beliefs, or
                ideas about policy to policymakers at the national, state, or local level? If so, what did you
                find to be or not to be effective in making your message heard? If you have not, how might
                                                          6
                                                                                          ISU-Expert 001242
                             1:18-cv-01412-JES-JEH # 32-2             Page 32 of 59

                  you communicate with policymakers given what you’ve learned in this course?


November 14 Understanding How to Navigate National and State Policies As An Organizational Leader
             Understand how to use the following practical tools and strategies for analyzing and
               implementing national and state policies:
                   1. Crosswalks
                   2. Stakeholder analyses
                   3. Readiness assessment
                   4. Use of opinion leaders
                   5. Instrument/Methods of policymaking and analysis:
                        Delphi Surveys
                        Interviews, focus groups
                        Artifact analysis
                   6. Asset mapping
                   7. Identifying barriers
                   8. Identifying champions and short-term wins
            Guest Presenter:
            Lynne Haeffele, Director, Center for the Study of Education Policy (CSEP)
                **Policy question: Have you been involved in developing, interpreting, and/or implementing
                national, state, or local policies in your school/district? What was that experience like? How would
                you change your way of navigating the policy arena after what you’ve learned in this course?
November 21 NO CLASS THANKSGIVING BREAK

November 28 Final Class
    Presentations Scheduled for Case Studies
    Policy Case Study Due

December 5 No Class
    Policy Brief Due
*In place of a policy brief, you may also choose to convert your policy case study into an article for
submission to one of the following journals:
        Illinois Association for School Board (IASB) Journal
           (https://www.iasb.com/journal/guidelines.cfm)
        Illinois Association for School Administrators (IASA) Leadership Matters
           (https://www.iasaedu.org/Page/76)
        Planning and Policy Studies Journal (https://education.illinoisstate.edu/planning/manuscript/)
Calendar*

 August 22                 Introduction to the Class
 August 29                 Understanding Policy Making In Order to Conduct Policy Analysis
 September 5               Understanding Policy Implementation
 September 12              Values, Beliefs, and Ideologies and Public Policy
 September 19              Launching the Policy Research Process
 September 26              Understanding Social Science Disciplines in Policy Research
                           Assignment #1 Due: Policy Analysis Proposal
 October 3                 Synthesizing Existing Evidence
                           Assignment #2 Due: Origin of Your Topic
 October 10                Applying Perspective or Theoretical Frameworks
                           Assignment #3 Due: Literature Review
 October 17                Obtaining New Evidence
                                                        7
                                                                                      ISU-Expert 001243
                               1:18-cv-01412-JES-JEH # 32-2             Page 33 of 59

                             Assignment #4 Due: Perspective or Theoretical framework
 October 24                  Presenting the Findings of the Data Analysis in a Policy Analysis Report/Brief
                             Assignment #5 Due: Methods and Modes of Inquiry
 October 31                  NO CLASS – Webinar on Making Policy Recommendations Grounded in the
                             Policy Analysis Findings
 November 7                  Lending Your Voice: How to Communicate with Policymakers
                             Assignment #6 Due: Recommendations and Solutions
 November 14                 Understanding How toNavigate National and State Policies As An
                             Organizational Leader
 November 21                 NO CLASS THANKSGIVING BREAK
 November 28                 In Class Student Presentations Due
                             Policy Paper Due
 December 5                  NO CLASS but Policy Brief Due
*Bolded dates are dates on which assignments are due.
Assignments:
Short Assignments #1 – 6: The main assignment for this class will be a policy case study due on November
29th. Leading up to the completion of the policy case study will be weekly assignments that will begin mid-
semester. These weekly assignments will assist with the completion of the final policy analysis, but will not
be a compilation into the final product.
     Assignment #1: Submit a proposal for an analysis of an existing policy. This proposal should (a)
        describe the policy as stated in existing documents (cite the documents and include links to
        websites if available), (b) completion of a stakeholder analysis on your policy, (c) the “problem”
        your policy analysis will address, and (d) the objectives or purposes of your policy analysis,
        including your targeted audience (i.e., targeted policy stakeholders).
     Assignment #2: Research the origin of your policy, including when it was enacted into policy as
        well as the identification of it prior to being implemented into policy. This paper should describe:
        (a) the policy origins that include local, state, national (and possibly global) events that provided
        the impetus for this policy, (b) the social and political context within which the policy is currently
        operating, (c) if applicable, past policy that was implemented to address the problem, (d) the
        effectiveness (or ineffectiveness) of past and current policies to address the problem, and (e) if
        applicable, revisions to past or current policies in response to contexts, events, and past research.
      Assignment #3: Conduct a literature review of your topic, covering all of the existing evidence for
        your topic. This paper should include (a) a description of the boundaries you are using to search for
        existing literature on your policy problem and past and current policies, (b) the quality criteria you
        intend to use to search for existing literature, (c) the databases and other sources you will use
        during your literature review, (d) a brief review of the literature that you found, and (e) a
        description of the type of evidence that is needed to further explore the policy under analysis (i.e.,
        the reason for your analysis to fill a demonstrated need in the literature).
      Assignment #4: Describe the perspective or theoretical framework you will use for your policy
        analysis. This paper should include: (a) a description of the theory, (b) a review of how the theory
        relates to the policy problem and potential policy solutions, (c) examples of how this theory was
        used as an analytic frame in other related policy studies, and (d) your rationale for using this theory
        (i.e., what you hope this theory will illuminate about the policy problem and solution).
      Assignment #5: Describe the methods and modes of inquiry you will use for your analysis, and the
        data sample and sources you will use for evidence to support your analysis. Provide justification
        that your methods and data sources match the policy problem under study.
      Assignment #6: Provide your recommendations, including possible solutions for
        problems/challenges encountered. The recommendations should be appropriate for your intended
        policy stakeholder group and should be informed by and justified by your theoretical frame and
        literature review and syntheses.

                                                           8
                                                                                           ISU-Expert 001244
                              1:18-cv-01412-JES-JEH # 32-2             Page 34 of 59

Policy Case Study: The final paper integrating the information collected through the short paper
assignments will be due. This case study should be a refinement of the first six assignments using the
feedback provided by the instructors as well as the further learning gleaned through additional readings and
discussion in the class. The case study will NOT be a compilation of the six assignments—revisions and
refinements are expected. The objective of this assignment is to help students apply methods of policy
development and analysis to develop a plan for revising policy or developing new policy to address
education problems and lead change/reform. The final case study should be structured similarly to a
research paper:
    I.      Introduction
              a. Define the Problem
              b. Purpose/Objectives of this Policy Analysis
    II.     Policy Origin and Evolution
    III.    Literature Review
              a. Existing Policy Analysis and Research on the Problem and Policy
    IV.     Theoretical Framework
    V.      Methods/Modes of Inquiry
              a. Methods
              b. Sample
              c. Data Sources
    VI.     Findings & Recommendations
Topics selected for case study may be chosen from a list of suggested policies. Student must get professor’s
permission to select a different policy if not on the recommended list. Potential policies include:
Local
    Change of school start/end times
    Redistricting
    Seniority Policies
State
       SB 1 (School Funding Reform)
       PERA (Performance Evaluation Reform Act)
       SB 7 (Teacher Performance and Evaluation)
       SB 100 (School Discipline)
       HB3869 (Implicit Bias Training)
       HB5729 (Postsecondary and Workforce Readiness Act)
       HB2683 (Illinois Balanced Accountability Measure)
       HB 3428 (Mandatory College Credit for Score of 3 or Above on AP)
       HB2663 (Bans Explusion from Early Childhood Programs)
       P.A. 96-194 - Dual Credit Quality Act
       Kindergarten Individual Development Survey (KIDS)
       Pre School for All
       ExceleRate (Quality Rating and Improvement System for IL preschool programs)
Federal
    Family Education Rights and Privacy Act (FERPA)
    Race to the Top Policy Strategies (e.g., Common Core, PARRC, Charter Schools)
    Healthy, Hunger-Free Kids Act of 2010
    Perkins Career and Technical Education Improvement Act (e.g., Middle School STEP Act -S. 2788)
    School Choice
    Head Start Program
    Individuals with Disabilities Act
    McKinney-Vento Homeless Act of 1987

                                                          9
                                                                                         ISU-Expert 001245
                               1:18-cv-01412-JES-JEH # 32-2              Page 35 of 59

Policy Brief and Presentation: In addition to the final paper, a policy brief will also be due that is no more
than 4 pages long and summarizes in laymen terminology, the analysis of your policy. The last class period
will be a presentation on your case study that should be 5 minutes using the organization of the case study to
guide your presentation. The policy briefs will be distributed on the Center for the Study of Education Policy
website and listserv if you choose to allow their dissemination.
Class Attendance and Participation: Classroom attendance and participation is work 20% of your grade.
This class is structured more like a workshop than lecture. Therefore, classroom attendance and participation
in discussions with your classmates and instructions are critical in order to maximize your learning. The
instructors understand that many of you will be coming from different sectors of education (e.g., P-12
schools, Higher Education, etc.). Therefore, we will use the classroom time to tailor the content of the class
to your individual interests and career aspirations. To facilitate a workshop format, you will need to keep up
with the readings. Some of the readings may be dense and theoretical, so it will be to your benefit to take
notes and bring questions to the class. As part of small group discussions, we will use a jigsaw process in
which you may have a leadership role to share a summary of one or more readings with others in your group
and facilitate discussions on those readings to share out with the larger group. The assignments will also be
shared with your classmates during small group discussions to get their feedback, so completion of the
assignments by their due date is mandatory. Your classmates’ feedback, in conjunction with the instructors’
feedback, will help you revise your individual assignments to complete the final case study.
Grading scale:
Assignments #1 – 6……………………………..300 points (50 points each)                      30% of grade
Case Study………………………………………250 points                                             25%
Policy Brief and Presentation…………………...250 points                               25%
Attendance and Class Participation……………..200 points                             20%
                                       1000 Points                              100%
 1000 – 900 A                899-800 B              799 – 700 C                           Below 700 is failing
Academic integrity: As a graduate student, you are expected to complete all class writing and reading
assigned by the instructor. There will be no tolerance for acts or attempts to cheat, falsify information, or
plagiarize. All submitted work including class assignments, projects, in-class or on-line discussions, and any
writing assignment should be completed only by you and should always be your best effort. Acts of
academic dishonesty may result in disciplinary action and/or failure of the course.

Attendance policy. Attendance at all class sessions is mandatory. There are only excused absences in the event of a
medical, work, or other situation that cannot be avoided due to external obligations. Assigned work will not be accepted
past the due date. Should you need to be absent from class, you should notify the instructors BEFORE class and turn
in assignments that are due that day (most assignments will be turned in electronically via email or upload to
ReggieNet. If there is an extreme circumstance such as an extensive illness that does not allow a student to turn the
assigned work by the due date, students must contact the instructors as quickly as possible to explain the
circumstance and get permission from the instructors to turn in the work at a date agreed upon by the student and the
instructors. Class participation and the processing of experiences are critical components to the learning that will take
place in this course and attendance is required.
Students with disabilities: Any student needing to arrange a reasonable accommodation for a documented
disability should contact Disability Concerns at 350 Fell Hall, 438-5853 (voice), 438-8620 (TDD).

Students needing assistance: Life in graduate school can get very complicated. Students sometimes feel
overwhelmed, experience anxiety or depression, and struggle with relationships or family responsibilities.
Student Counseling Services (SCS) helps students cope with difficult emotions and life stressors. The office
is staffed by experienced, professional psychologists and counselors, who are attuned to the diverse needs of
all types of college students. The services are free and completely confidential. Contact them at
Counseling.IllinoisState.edu or call 438-3655.
                                                            10
                                                                                            ISU-Expert 001246
                             1:18-cv-01412-JES-JEH # 32-2            Page 36 of 59

EAF 512
Advanced Topics: Qualitative Research Methods
Spring 2018
Contact Information
Beth Hatt, Ph.D.
Associate Professor                           Office fax: (309) 438-7742
                                              Email: hatt.beth@gmail.com
Illinois State University Campus Box          Office: 340D
5900 Normal, IL 61790                         Office hours: by appointment


I. Course Overview
This course is designed for advanced graduate students interested in using qualitative research methods in their
research agenda. I expect that students come to this course with an understanding of and familiarity with the major
paradigms and strategies of qualitative inquiry. For this course, we will be focusing on using theoretical
frameworks for data analysis and discourse analysis.
Prerequisite: EAF 415 or SOA 473; EAF 515 or consent of instructor.

Upon successful completion of this course, the student will:
 Develop a better understanding of a specific form of data collection/analysis such as discourse analysis.
 Develop skills associated with data analysis by analyzing data according to different theoretical frameworks.
 Develop a better understanding of data analysis techniques used in major traditions of
      qualitative research.
 Develop their abilities for the writing and (re)presentation of research information by
      considering examples of qualitative research reports and through constructing their own
      research texts/reports.

Required Texts
     Jackson, A. & Mazzei, L. (2012). Thinking with theory in qualitative research: Viewing data across multiple
      perspectives. New York: Routledge.
     Gee, J. (2011). (3rd ed.) An introduction to discourse analysis: Theory and method. New York: Routledge.
     Gee, J. (2011). How to do discourse analysis: A toolkit. New York: Routledge.
     Supplementary readings will be posted on BlackBoard

Description of Assignments

PLEASE NOTE: SYLLABUS IS SUBJECT TO CHANGE!

                                  Class Assignments
Thinking with Theory

Jackson & Mazzei: Introduction, pp.1-48.




Jackson & Mazzei: pp.49-109


                                                                                                                  1
                                                                                       ISU-Expert 001247
                               1:18-cv-01412-JES-JEH # 32-2           Page 37 of 59


Jackson & Mazzei: pp.110-139
Holland et al

Gee, How to do discourse analysis: Ch.1,2,3

Gee, How to do discourse analysis: Ch.4,5,6

Gee, How to do discourse analysis: Ch. 7,8,9

Gee, How to do discourse analysis: Ch.10,11,12

Readings from The Discourse Reader: TBA

Gee: Unit 1
Bring to class transcript analyzed according to Unit 1 tools.

Gee: Unit 2
Bring to class transcript analyzed according to Unit 2 tools

Gee: Unit 3
Bring to class transcript analyzed according to Unit 3 tools
Gee: Unit 4
Bring to class transcript analyzed according to Unit 4 tools
Final Presentation.


Assessment and Evaluation

 Reading Reflections
  You will provide 5 reflections of course readings worth 5 pts. Each. 25 points.

 Discourse Project
  You will need one complete video/audio recording and transcript for this course. All assignments will be based
  upon this same recording/transcript. You will turn in your completed mini discourse projects due November 5,
  November 12, November 26, and December 3. You will also attach a reflection providing an overview of the
  projects and what you think this means about your data. This assignment is worth 30 points.

 Final Presentation
  On the last class session, each student will be responsible for sharing his/her work with the entire class. Your
  presentation must address 1) each of the discourse units from Gee 2) brief findings 3) connections of your
  work to at least four course readings and 4) future plans. Keep in mind that your time will be limited to 20
  minutes. It is expected that you will have visual aids and outline to support your presentation. The
  presentation—and related documents-- is worth 25 points.

Disability Concerns: Anyone with any form of disability that is likely to affect his/her academic performance
should meet with the instructor within the first two weeks to discuss the issue and necessary accommodation.
Alternatively, contact Disability Concerns at 438-5853 (voice), 438-8620 (TDD).

Class attendance. Attendance is required. You are allowed one unexcused absence. After your first unexcused
absence, each unexcused absence afterwards will result in a full letter grade reduction of your final grade. Missing
more than three classes unexcused will result in an automatic F.

                                                                                                                       2
                                                                                         ISU-Expert 001248
1:18-cv-01412-JES-JEH # 32-2   Page 38 of 59




     EXHIBIT 14
                    1:18-cv-01412-JES-JEH # 32-2             Page 39 of 59

                                                          EAF GOVERNANCE DOCUMENT 16

      required to request approval of outside employment prior to beginning such work. Outside
      employment is approved on a fiscal year basis, and a report must be filed each year.


                                     EAF COMMITTEES
Chair’s Advisory Council
      Membership
      The work of the Chair’s Advisory Council (CAC) is facilitated by the Department Chair.
      Members of the CAC are elected by and represent faculty from the Foundations, Higher
      Education, P-12, and Research areas to a 3-year term.

      Duties
           A.    Review and update the EAF Governance Document, Student Handbook,
                 department webpage and retain all policies & procedures in the department.
           B.    Review, critique, update, and revise the department’s course content and
                 programs regularly.
                 1. Reviews curriculum course numbers. rotations, academic content, learning
                     outcomes, assessment, course design and redesign, and university catalogs
                 2. reviews teaching schedules, courses rotations, schedules and teaching
                     assignments; approved independent study requests
                 3. Assists the Department Chair to determines needs and priorities, for hiring
                     additional faculty
           C.    Serves as a source of mediation and conflict resolution for issues that may arise
                 within the department
           D.    Review applications for EAF scholarships and select award winners by November 15
                 annually

      2014-2017 Representatives: Guy Banicki, Pamela Hoff, Mohamed Nur-Awaleh, Stacy Otto

Admissions Committee
      Membership
      The work of the Admissions Committee is facilitated by the Chair who is selected by the EAF
      Department Chair. Members of the Admissions Committee are elected by and represent
      faculty from the Foundations, Higher Education, P-12, and Research areas to a 2-year term.

      Duties
           A.    Review admissions applications for the Principal Preparation, Superintendent
                 Endorsement, P12 and Higher Education Doctoral programs.
           B.    Recommend applicants for an interview with EAF faculty.

      2015-2017 Membership: TBD, TBD, Mohamed Nur-Awaleh, and John Rugutt

Gala Committee



                                Adopted Sept. 6, 2016 12-4 Vote

                                                                                        ISU 001541
1:18-cv-01412-JES-JEH # 32-2   Page 40 of 59




     EXHIBIT 15
                   1:18-cv-01412-JES-JEH # 32-2             Page 41 of 59


                           Attorney/Client Privleged — Confidential




   How would you describe your chair/supervisor?

       Faculty Experiences

Faculty offered the following comments about Dr. Sutton:

   • He's honest. He wants to do good by everybody. His desire is to be good to folks. I'm
     on the Chair's Advisory Committee, where...[each of EAF's four sub-units has a
     representative]. Len lets us know that he makes the decision, but he values our input.
     Betsy Lugg had been teaching a P-12 diversity course that was written by Linda Lyman,
     but Foundations wasn't involved [although it should have been], so somebody from
     Foundations had to co-teach with Betsy, because it wasn't just a law course. Nobody
     wanted to. [When courses are co-taught, each faculty member receives half salary], but
     Len wanted to pay Betsy the full salary [even though she'd be co-teaching with a
     Foundations faculty member and that faculty member would only receive half salary].
     Len paid Betsy full salary for the course. He said she had expected to be teaching the
     course and receive full salary, so he didn't feel right about not paying her. He's so fair.
     And the Foundations faculty member who co-taught with her was only paid half. It's an
     example of him wanting to be fair and good to people [although I disagreed with his
     decision].
   • I've never seen him angry. He believes in shared governance and as much as he can he
     has groups of faculty involved. He respects everybody.
   • Len is very intelligent, articulate, fair minded, caring and courageous. He's taking on
     things that weren't taken on before, such as discussions of the notion of fairness. It's an
     atmosphere — everything revolves around fairness. And diversity — we need to be
     culturally competent. He wants to help everybody. Even Betsy Lugg — he's bent over
     backwards for her. I don't know if she sees that.
   • I've served under [a lot] of chairs at different universities and Len is one of the top three
     chairs. Why? He's collegial, he's collaborative, his meetings are thoughtful and focused
     and he had profound integrity. I can't speak highly enough of what he's doing. He
     inherited a department that was adrift and people took advantage of what academic
     freedom allows.
   • He's distant. He doesn't know our students well. He hasn't made an effort to understand
     our program and its needs.
   • One of the most talented administrators I've ever met. He's one of the most evenhanded
     administrators I've seen. He's had to operate under constantly being grieved. He knew
     there were problems between faculty — Betsy Lugg and Diane Dean — and he gave them a
     chance to wipe the slate clean.
   • He's the best thing to happen this department for a long time.
   • He's confident, thoughtful, forward looking, a scholar, very equity focused. He sees the
     big picture the way others chairs haven't and he's good at a micro level, too. He's very
     entrepreneurial, market oriented. He's trying to push us to be sustainable.


                                               29



              CONFIDENTIAL - SUBJECT TO PROTECTIVE ORDER                              ISU 002442
1:18-cv-01412-JES-JEH # 32-2   Page 42 of 59




     EXHIBIT 16
                       1:18-cv-01412-JES-JEH # 32-2               Page 43 of 59




August 26, 2015

Dear Professor Lyman and Colleagues,

Thank you for inviting me to conduct a “mid-program chat” (Small Group Instructional Diagnosis) with
students in your EAF Principal Preparation Program Cohort 2 on Thursday, July 9, 2015. I believe all
cohort members were in attendance, and the group was highly engaged in the process. It was a joy to
work with such a passionate and engaged group. I must say at the outset, however, that this was not
what I would describe as a group of “happy campers.” Quite the opposite, I would say.

As you know, the process began with my asking students the following four questions about the
program:
    1. What aspects of the program support your efforts to succeed?
    2. What aspects of your program hinder your efforts to succeed?
    3. What suggestions do you have that would improve your experience and better support your
        success in your program?
    4. What can you do to improve your experience and increase your success in your program?
The students began by writing individual responses to these questions, continued by discussing them in
small groups, and finished by sharing their responses with the whole group. As they worked, I checked
frequently to ensure that the answers I was recording did, in fact, represent the consensus of the group.

In response to the first question, the cohort identified four aspects of the program that support their
efforts to succeed. These were
     • Instructors who have been practitioners in the field (actually worked in the K-12 system for an
         extended period of time)
             o And the resources they provide
     • Being in a cohort
     • Projects that are collaborative and provide real-world experiences
     • Guest speakers brought to campus
Clearly, “real world” is a key for this cohort, as is “collaboration.” Pretty much all four of these
responses centered around those two elements of the program.

Asked to identify aspects of the program that were hindering their efforts to succeed, the cohort
created a rather lengthy list, which I have categorized into five general areas of concern. It is important
to note that the areas of concern are of my own creation; the bullet points, however, are in the cohort’s
own words … words to which they often gave rather lengthy consideration:

Program Structure
   • Divisiveness among faculty, esp. regarding vision for program
   • Lack of specific contact person /program director
   • Lack of follow-through on previously established agreements/expectations
   • Inconsistent practices/expectations among classes (exacerbated by divisiveness among faculty)




                  CONFIDENTIAL - SUBJECT TO PROTECTIVE ORDER                                  ISU 001235
                        1:18-cv-01412-JES-JEH # 32-2             Page 44 of 59




Program Content
   • Incompatibility between state requirements and faculty’s vision of program
   • Lack of differentiation for students who have different backgrounds/roles, especially when it
       comes to internship requirements
   • Greater focus on K-5 than 6-12

Communication
   • Unclear and/or lack of communication regarding, for example (but not limited to)
         o Info re: length of program
         o Internship requirements and use of course work to meet those requirements
         o Course requirements

Faculty
    •     Instructors who lack practical experience as members of K-12 administrative teams
    •     Instructors who do not move from theory to practice
    •     Instructors who lack experience teaching at graduate level
    •     Faculty is overly defensive of the program, not open to feedback from learners

Work Load
   • Instructors who don’t take learners’ full time jobs in to account when assigning work to be
       completed in an unrealistic amount of time
   • Redundant work becomes busy work (e.g. too many reflections across the program … with
       inconsistent expectations)

On a brighter note, the cohort was more than happy to offer a number of suggestions for addressing
some of these concerns. These, too, have been organized by the categories I identified above, while the
bullet points retain the carefully considered words of the cohort itself.

Program Structure
   • Identify a point person who will hear and act upon student concerns/feedback (a program
       coordinator and/or a liaison)
   • Improve consistency
   • Provide one set of state-approved expectations and stick to them; if there are changes
       necessitated by, for example, grant work, apply them to following cohorts
   • Don’t split courses between instructors (this is not co-teaching)
   • Stop making changes to courses/program/expectations/requirements mid-stream (this feels
       like “bait and switch” or failure to deliver on promise)
   • Solicit meaningful feedback more often than once/program
   • Create a feedback system that can actually result in changes to program

Program Content
   • Allow differentiation in internships for students already in leadership roles

Communication
   • Better, more reliable communication
         o Among instructors teaching in program
         o Between program and students
   • Improve level of honesty (don’t be misleading)




                   CONFIDENTIAL - SUBJECT TO PROTECTIVE ORDER                                 ISU 001236
                         1:18-cv-01412-JES-JEH # 32-2            Page 45 of 59




Faculty
    • Increase number of instructors with practical field experience
    • Model learner-centered practices

Work Load
   • Allow embedded coursework/project work to apply to internship, as originally communicated

The final question considered by the cohort had to do with measures the cohort members themselves
could take to increase their success in the program. In response, the group agreed that it could
    • Find a way to share concerns/frustrations with appropriate people (find out who appropriate
        people are: who is the point person/decision maker?)
    • Advocate for selves
    • Be familiar with all program materials
    • Work together/collaborate
    • Keep perspective on own progress/development (realize what we are learning/have learned)

Typically I recommend that program administrators and/or faculty take at least a few minutes of class
time soon after the chat to acknowledge the program’s receipt of this student feedback, noting that the
faculty will be reviewing and considering the responses as they plan for the future. As we all know,
closing feedback loops is an important element of “best practice” in education and elsewhere. Sadly, in
this instance, the feedback loop has already broken down in that you were not provided with the
students’ responses in a timely fashion. In the future, we will not schedule these chats without—at the
same time—scheduling an opportunity for me (or other CTLT representatives to share the feedback with
the appropriate people. Still, because this is a cohort, I assume someone in program administration or
faculty will be able to get back to the group and report that you have (finally) heard their concerns and
suggestions. It would be helpful if you could also let them know which, if any, of their suggestions the
program will be acting on in the near future.

Naturally, I hope you’ll keep CTLT in mind as you work with your faculty and staff to engage in the
continuous improvement of the program and of teaching and learning within the program. If we can be
of any further assistance, we would be happy to provide that.

Sincerely,



Dr. Claire C. Lamonica
Director, CTLT




                  CONFIDENTIAL - SUBJECT TO PROTECTIVE ORDER                               ISU 001237
1:18-cv-01412-JES-JEH # 32-2   Page 46 of 59




     EXHIBIT 17
                               1:18-cv-01412-JES-JEH # 32-2                Page 47 of 59




From:                               McCreery, Michael <msmccre@ilstu.edu>
Sent:                               Tuesday, December 01, 2015 11:17 AM
To:                                 Lugg, Elizabeth
Cc:                                 Krejci, Janet
Subject:                            RE: Potential Ethics Law Violation


Dr. Lugg,

Thank you for sharing this concern with me. I will be initiating an investigation to determine if Dr. Lin and/or Dr. Sutton
have violated the State Officials and Employees Ethics Act.

M. Shane McCreery, J.D.
Director/Ethics Officer/Title IX Coordinator
Office of Equal Opportunity, Ethics, and Access
Illinois State University
Campus Box 1280
Normal, IL 61790
TEL: (309) 438-3383
FAX: (309) 438-7395
www.equalopportunity.ilstu.edu
www.ethics.ilstu.edu




From: Lugg, Elizabeth
Sent: Monday, November 30, 2015 7:56 AM
To: McCreery, Michael <msmccre@ilstu.edu>
Cc: Krejci, Janet <jkrejci@ilstu.edu>
Subject: Potential Ethics Law Violation

Shane,

As I understand the state ethics law, not only am I required to not engage in unethical behavior but I am also required to
report potential violations of the law if, in good faith, I believe such a violation is occurring. You are the individual
named as the person to whom such a violation should be reported. While attempting to schedule a proposal hearing for
one of my doctoral students, information came to my attention about a faculty member in my office —Zeng Lin. As
background, I had heard rumblings from students that during this semester he kept having to rework the class he was
teaching because he had to leave for China. I also know that he took a two or three year sabbitcal/leave of absence to
work at Wuhan University.

Zeng sits on a doctoral committee that I am chairing. While trying to schedule a proposal hearing, he gave me an
unrealistic time frame to hold the meeting because he was leaving the country for a conference. I have tried to get
information on a return date, but he has not responded.' My fear is that his absence will push the hearing into next
semester and delay the student's graduation because he is actually leaving to work at his second faculty appointment —
and I have asked him the same. At this date I have received no answer. At the same time I have heard that Zeng has
made the statements to several individuals that he is a dean at Wuhan University. I also noticed that all of his classes for
Spring 2016 and Summer 2016 are 100% on-line. Curious, I went to the website of Wuhan University and found this
description of their faculty member, Zeng Lin, who is said to hold a joint appointment with Illinois State

                                                                                                             LUGG IDHR 60


                          CONFIDENTIAL - SUBJECT TO PROTECTIVE ORDER                                    ISU 000701
                                 1:18-cv-01412-JES-JEH # 32-2                 Page 48 of 59

University. http://en.whu.edu.cn/info/1073/1880.htm Now it appears that through scheduling, Lenford Sutton has
facilitated his ability to work for ISU while living in China and working for Wuhan University. His repeated leaving for
China is making it hard for me to do my job. Imagine if I am correct about the next two semesters and he is never here
but drawing a salary and benefits all the same? What is ironic, is that Lenford Sutton has been pushing us to place Zeng
and John Rugutt (2 minority males) on our doctoral committees because they don't have enough work —John taught no
classes at all this semester. I did what Lenford requested and John was out of the country in November thus I had to
hold a proposal hearing without him two weeks ago and Zeng has a faculty appointment out of the country so he is not
around either! Minority male privilege has no bounds in EAF — but I digress.

I believe that holding a second faculty appointment at a second university at the same time that you are employed by
the state of Illinois at Illinois State University, thereby unavoidably conducting business and doing work for the second
university during the time when you are already committed to the state of Illinois, is a violation of the state ethics law. I
know that it is a violation of the internal policies of ISU dealing with outside employment. I have given a great deal of
thought before making this report because I know that the COE is working to have partnerships with overseas
universities. However, that is nothing new. EAF has had a partnership with a university in Bangkok, Thailand for over
two decades, and while our faculty have gone over to that university for six weeks to teach, none have accepted a
faculty appointment at the foreign university while still on the faculty at ISU. Nor has any faculty member disrupted
their classes or other commitments here at ISU because of serving two universities. Absences were of short duration
and were known well in advance.

If, however, this "joint appointment" is sanctioned by both ISU and the state of Illinois, I would appreciate you letting
me know. I am copying the Provost just in case this joint appointment is part of a larger strategy and does have
university approval. I would have no reason to have information of such. If this is done with the knowledge and blessing
of ISU I do question how it squares with state law and the "no outside work" policy to which everyone else is
held. Moreover, if Zeng is allowed to be on the faculty of two universities then a precedent has been set that it doesn't
violate law or policy and I wish to take advantage of the same opportunity. I would like to be able to accept an
appointment at a second university or a law firm to make up for the financial damage that is being done by the poor
Illinois economy and the lack of leadership and discrimination being exhibited by our chair (i.e. his bias in making
summer teaching appointments — full-time for a minority male who is working for another university so already has a
second salary and benefits but no appointment or a 1/3 appointment for white female faculty members who have no
other outside employment and families to support.) Either such double appointment is a violation of the state ethics
law and should be stopped, or it is not a violation and should be available to all faculty; not based on race and/or
national origin.

My duty under state law has been done. It is now in your hands. Thank you.

ETL


Elizabeth Timmerman Lugg, J.D., Ph.D.
Associate Professor, Education Law
College of Education
Illinois State University
Normal, IL 61790-5900
309.438.8989



"I believe there are more instances of abridgment of freedom of the people by gradual and silent encroachments by
those in power than by violent and sudden usurpations." —James Madison



                                                              2                                               LUGG IDHR 61

                           CONFIDENTIAL - SUBJECT TO PROTECTIVE ORDER                                     ISU 000702
1:18-cv-01412-JES-JEH # 32-2   Page 49 of 59




     EXHIBIT 18
1:18-cv-01412-JES-JEH # 32-2   Page 50 of 59
1:18-cv-01412-JES-JEH # 32-2   Page 51 of 59
1:18-cv-01412-JES-JEH # 32-2   Page 52 of 59




     EXHIBIT 19
                                                 1:18-cv-01412-JES-JEH # 32-2                        Page 53 of 59


       01$ se.
                et+
                       ILLINOIS STATE                                                                D
                                                                                                            College of Education
                                                                                                            Department of Educational
•••

18
       Llajl
      ,, .2     57
                       UNIVERSITY                                                                           Administration and Foundations
                                                                                                            331 DeGarmo Hall
      'PERS%          Illinoisifirst public university
                                                                                   JAN 19 2016              Campus Box 5900
                                                                                        PRESIDENT           Normal, IL 61790-5900
                                                                          OFFICE OF THE                     Phone: (309) 438-5422
                                                                          IWNOIS STATE UNIVERSITY           coe.ilstu.edu/eafdept/


                                                                                                                           January 14, 2016


               Dr. Larry Dietz, President
               Dr. Janet Wessel Krejci, Provost
                                                                                                 0
               Dr. Perry Schoon, Dean, College of Education


               President Dietz, Provost Krejci, and Dean Schoon:


               Last week, our department chairperson, Dr. Lenford C. Sutton, became the target of cowardly innuendo
               by someone who left copies of a 15-year old legal document in public spaces within DeGarmo Hall. This
               document concerns a reprimand issued to Dr. Sutton by the Florida Education Practices Commission
               when he was an assistant principal at the Ivey Lane Elementary School in Orange County Florida. This
               reprimand has been a matter of public record for many years and has no bearing on his position and
               leadership here at ISU.

               One can only assume that the intent of leaving this document in public spaces within DeGarmo Hall
               represents a back-door, anonymous attack on the character of Illinois State University's only African-
               American department chairperson. This action violates the University's code of ethics, which rests on
               several core values, including "intellectual honesty and personal integrity"; "fairness, non-discrimination,
               and diversity"; and "high standards of integrity as role models for our students and our community." As
               members of the faculty and staff in the Department of Educational Administration and Foundations (EAF),
               we deplore the action of the individual or individuals who are responsible for this violation of University
               ethics, and we urge that all steps be undertaken to identify them and hold them accountable. Anonymous
               character assassination, however inept and tawdry, simply cannot be condoned.

               Furthermore, we point out that this incident is but the latest evidence of a pattern of racist behavior that
               has particularly affected, and in some cases egregiously intimidated, faculty colleagues of color in the EAF
               Department. This behavior needs to be stopped, and we are committed to working with the University in
               addressing what has become a racially hostile environment for many.

               Finally, we emphatically state our support of Dr. Sutton, who has consistently acted with the highest level
               of integrity and whose talented and unflagging leadership has improved the Department dramatically,
               benefiting students, faculty members, and the campus community. Under his watch, we have—among
               many other accomplishments—increased enrollments significantly, recruited the most diverse cohort of
               higher education doctoral students in the Department's history, forged strong ties with the Center for the
               Study of Education Policy, begun crucial conversations about curriculum revisions that address
               contemporary challenges faced by educational leaders, and improved the ways we guide students toward
               the completion of their educational goals. We are proud to serve under Dr. Sutton's leadership.



                                                                                                                      continued on next page




                      An equal opportuniviaffirrnative action university encouraging diversity

                                                                                                                                ISU 003635
                      1:18-cv-01412-JES-JEH # 32-2              Page 54 of 59




President Dietz, Provost Krejci, and Dean Schoon (page 2)




We request a meeting with you so that we can express our concerns in more detail. Our department
remains committed—as EAF always has—to undergraduate and graduate education that prepares
educational leaders for the state and the nation. Removing ourselves from the shadow of ongoing racist
behavior will be critical to our future success.

Sincerely,




                                                                               'Pr‘•   S-1-.c



                                                       Co-ro 1 QW-F, 5-64'

                                                     'VvidincicL                  ,

                                                       e,4                      spe        K,'

                                                        kkalW         daiti_eKcchr‘
              J4,041)1_44-)                                             --Tloymati I4e5W'
                                                                     Evar7,s

                t.




                      +-kAANt-                              Sri



                                                                                           ISU 003636
                1:18-cv-01412-JES-JEH # 32-2          Page 55 of 59



                              1444,        (,)-1           Yfil/-11Y - lib/MAN ) Pk0-4-.56 LE-

                          I                W\

7140 it et Kt   • Ai                    440A 4 me ciZ                         AtA_c-o

                                         Lvti`I               7: Sctr
                                          A •
                                      • •v 1,(1 et(       tot

                                              e    - /0 4)6                   uric)

                                       (T-1 66., c_k/
                                      ,4 e/
                                                                       i./)
                                                          Cam.


                                               1)-ti7k, cA,)

                                                                 Li(



                                             Pao,1                    4-&r-




                                                                              ISU 003637
1:18-cv-01412-JES-JEH # 32-2      Page 56 of 59



                     4s4/i2 (./      -

                                   diA-e4




                                                  ISU 003638
1:18-cv-01412-JES-JEH # 32-2   Page 57 of 59




     EXHIBIT 20
                       1:18-cv-01412-JES-JEH # 32-2               Page 58 of 59



        fall 2015, yet I did not mention it in my meeting with EAF faculty. Further information about
        this matter will be located in the counter-grievance I intend to file against . . . Betsy Lugg. . .

I did not get the full brunt of his retaliation until later because I was on sabbatical.

10/29/2015 McCreery was given actual knowledge of my concern of potential age
discrimination by Sutton against me. His response was to suggest I file a formal complaint. By
this point I had a pretty good idea that whatever I said to him was going straight back to Sutton
so I did not file a formal complaint. Moreover, once someone with "authority to act" has
knowledge of possible discriminatory conduct of any kind, the courts expect that an investigation
will be done, regardless of whether a formal complaint is filed.

12/1/2015      I filed an ethics violation against a statistics professor in our department,
Zeng Lin. I learned that he held two appointments — one at ISU and one at a university in China.
Under the ethic laws for state employees in Illinois, once I had that knowledge I had an
affirmative duty to report that information to the state or I was in violation of the law. I did that,
unfortunately I had to report to McCreery so I have no doubt that he immediately told Sutton
even though he claimed to have opened an investigation against both. Sutton was implicated
because Zeng had told everyone he was going to be in China for the 2015/2016 year, Sutton had
assigned him 3 undergraduate on-line courses outside of his field to teach during those two
semesters; shortly after the ethics violation was filed Sutton announced that Zeng had been
awarded a sabbatical, acting as if it was a surprise even though the application would have to
have been submitted to Sutton by November 2015 — none was ever submitted to the Illinois
Board of Higher Education. Soon the mysterious sabbatical no longer existed.

12/17/2015 Zeng thanked me for a wonderful proposal hearing (he sat on one of my doctoral
dissertations).

3/29/2016 one week prior to the defense, Zeng tried to withdraw from the committee citing lack
of qualifications. When I told him it was too late as the right to defend had been filed and
therefore the committee could not change, Sutton stepped in and bullied, even trying to question
doctoral exams done two years earlier, until the student, PP decided to just choose a new
member. It delayed PP's graduation from May to August but he did graduate. I do not believe
this was coincidental.

Spring 2016

Retaliation escalates after the "emergency" meeting

1/7/2016         Sutton calls an emergency meeting to talk about finances and summer teaching.
In reality, he wanted all the faculty together to go on a 45 minute rant where he cried, he swore,
he lifted his leg as if urinating, he told us he was an "Old Gangsta" and broke into a hip-hop
lingo that only the black faculty (not the Africans, but the American Blacks) seemed to
understand and he threatened retaliation to get even. Apparently someone had strategically
placed a copy of his Florida disciplinary record in the College of Education building and that was
the reason for the meeting. I find the timing odd. On the day this supposedly occurred, it was
during winter break, no faculty or students were around, I was on the eastern side of Illinois




                                                                                             ISU 006131
                      1:18-cv-01412-JES-JEH # 32-2           Page 59 of 59



doing in-service training for new teachers, yet someone (Sutton?) left a copy that only he and
one secretary found. He equated his behavior in Florida (inappropriately touching a child) to
farting in the grocery store. It was quite a sight. He also vowed to get whoever did it — and from
his "Freudian" slips it was obvious he thought I had because of course he knew I had a copy
because McCreery had told him. It is obvious from their behavior, that he has convinced other
faculty that I was guilty which has created an extremely hostile environment. The outcome of
the meeting was a faculty letter to the university president singing Sutton's praises and making
demands for justice because of the discrimination faced by our black chair. While I agreed that
leaving that document around was inappropriate I did not sign the letter because I didn't agree
with anything else said therein. My failure to sign undoubtedly is what Sutton used to convince
others of my guilt. When going after something he wants, Sutton can be very charismatic.

2/9/2016      Sutton intimated to colleagues that I had acted inappropriately when serving on
the admissions committee. When I provided the actual facts, he responded to all with "Have a
nice day." That is always his response when he has been proven to be wrong, but the damage is
already done.

More physically intimidating behavior

3/16/2016       As chair of the Academic Freedom Ethics Grievance Committee I had to provide
Sutton with a copy of a grievance that had been filed by an EAF faculty member against him.
When I went to his office to give him a copy and tell him his rights under the policy he kept
circling me in a threatening manner. I became very nervous so once I said what I had to say, and
he had looped around such that I had a straight shot to the door I tossed the complaint on his desk
and left. When I told a colleague she told me to call campus security and report it. I declined to
do so for fear of further harassment. I then found the complaint back in my mailbox. Next he e-
mailed me asking for the names of the hearing committee so that he could provide everything to
his legal counsel. I felt very uncomfortable so after telling him again that I was no longer
involved in the process, I forwarded the e-mail to the hearing panel (other faculty) and reminded
them that I was no longer involved so proceed as they wished. How general counsel got
involved I don't know but I was replaced by the Vice-Chair who appointed a new panel. In the
end, a process that was supposed to take 20 days was still going 6 months later so the faculty
member withdrew her grievance. After she withdrew her grievance she gave me a copy of the
response Sutton had filed which primarily attacked and slandered me — and I wasn't even part of
the grievance. I didn't know what was in the grievance and have never seen it to this day. It was
in this response, however, that my suspicions that McCreery was giving him information from
the investigations was confirmed and as well as a threat that Sutton was going to file an ethics
grievance against me — which was never done because I had done nothing. The actual excerpt
from the document is included above.

3/18/2016     After continued and repetitive harassment it was decided by the Dean of the
College of Education and the Provost that Sutton should be removed from any further contact
with BG and that her dissertation would be supervised by the dean and me.

4/19/2016      Provost e-mails me expressing extreme concern about the harassment she
was seeing in the e-mails and asked if I wanted to file a complaint with OEOEA. I




                                                                                      ISU 006132
